Report: Zver - Youth on the Move: - a framework for improving Europe's education and training systems - Report: Honeyball - Early years learning - Report: Schaake - Cultural dimensions of EU external actions - Report: Sanchez-Schmid - Unlocking the potential of cultural and creative industries - Sarajevo as a European Capital of Culture in 2014 (debate)
The next item is the joint debate on:
the report by Mr Zver, on behalf of the Committee on Culture and Education, on Youth on the Move - a framework for improving Europe's education and training systems,
the report by Mrs Honeyball, on behalf of the Committee on Culture and Education, on Early Years Learning in the European Union,
the report by Mrs Schaake, on behalf of the Committee on Culture and Education, on the cultural dimensions of the EU's external actions,
the report by Mrs Sanchez-Schmid, on behalf of the Committee on Culture and Education, on unlocking the potential of cultural and creative industries, and
the oral question to the Commission on Sarajevo as a European Capital of Culture in 2014 by Mrs Pack, on behalf of the Committee on Culture and Education - B7-0215/2011).
Mr President, first of all, may I say that, during the sitting this morning, we will see real evidence of the work of our Committee on Culture, Education and Young People. I am rapporteur for a dossier, a very important report on Youth on the Move, which is based on a communication from the European Commission. At this point, I would like to thank my colleagues for giving me the opportunity to prepare this report and I would also like to thank the European Commission, which has prepared this report and which has included the problems faced by young people amongst the fundamental priorities of the EU's 10-year development plan.
When drawing up this report, I worked with many stakeholders, especially representatives of young people, both from Member States and the rest of Europe, for example, with the European Youth Forum. We have had quite a few meetings and conferences. I also worked with the Committee on the Regions and the Committee on Economic and Social Affairs, so the report is a product of many exchanges of opinion during the period of its preparation. I would also point out that, at the time when this report was being adopted, my fellow Members from other political groups showed quite a constructive stance. In that respect, I would like to thank the shadow rapporteurs, in particular, who have done a good job and, as a result, we have before us today the report in its present form.
I would like to point out that, according to various studies, young people who avail themselves of the opportunity to study or work abroad perform better in school, they are more successful and more competitive in terms of job hunting, and, moreover, in terms of their integration into society. However, politics alone cannot guarantee good schools, good education or good jobs for young people. What it can do, though, is create favourable conditions to help young people achieve these things. Those conditions are most certainly linked to the modernisation of school education systems. Europe, and Member States in particular, are facing the major challenge of improving, during this decade, vocational education and training, for example, and making it more attractive and improving its quality. The European economy very much needs vocational qualifications in the next decade. By as early as 2020, I estimate that as many as 50% of all jobs will require education and training of this kind. Therefore, vocational education and training remains one of the priorities of our policy, as well as of the policies of Member States.
However, continuing the reform of the Bologna Process is even more important. European universities should be even more in touch with the economy and society at large. European universities will become more competitive when they pay even greater attention to the needs of the market, the economy, and when they also manage to find additional sources of funding. It is a fact that, in Europe, we have too little funding for higher education. The European countries, Member States of the European Union, are underinvesting in students, and this is quite a big problem.
Obviously, as part of this priority, the European Union has also set other targets which must be achieved: to reduce the dropout rate, which, at 16%, is unreasonably high, so we need to reduce it to 10%. Similarly, we will need a more highly-educated labour force in this decade if Europe is to retain its competitive edge over other parts of the world.
Since my time is up, I will take two more minutes later, after the debate, to provide further information.
rapporteur. - Mr President, I am very pleased indeed to have the opportunity to present my report on early years learning in the European Union, which is an extremely important aspect of education that we have not really given much attention to before now.
I would particularly like to thank Commissioner Vassiliou and her cabinet with whom we have worked very closely on this, and also the Hungarian Presidency, which had early years learning as one of its priorities. This has been a very fruitful partnership all round and has allowed us to do the work reflected in this report.
I would also like to thank all the shadows from the other political groups. We have worked extremely well, as Mr Zver said, on his report, and we adopted the early years learning report in committee unanimously, which just goes to show that there is support across the political spectrum for this.
We know why really: one of the main reasons is that early years are so important. Early years intervention can make all the difference to children's life chances, not only as they go through the educational system, but also later on in life. The research which has been done, most of which I am afraid is not within the EU, shows that, if you give children support and what they need when they are young, it helps them in later life: it cuts down on crime, improves health and cuts down on unemployment, therefore benefiting all of us.
The children themselves will, in most instances, achieve better at school, they will get better grades, they will have high employment levels and better employment and their family relationships will be better - as will their health. So we have everything to do on this and it is all beneficial.
Within the EU, there are a variety of types of provision for early years and in my report, we have said that we want to respect and maintain that. Each Member State does it differently, because early years has grown up within their own systems. It is made even more complicated by the fact that the age when school children start statutory education also varies from Member State to Member State. So we have not been looking at a 'one size fits all' solution, but we have looked to establish values and principles and guidelines for Member States to develop a European framework of shared goals and shared values and shared entitlements.
So that is what this report is about: it is actually about setting the framework. In order to do that, we have, of course, started with the child. We have advocated a very child-centred approach to early years education and care, with the best interests of the child at the heart of this. We have drawn on research from around the world, and my report looks at the following issues: engagement with parents, which is very important for early years for young children; staff and the quality of services and qualifications required; and integrating early years services with the rest of the education systems in Member States. So we have covered these key areas, and these are what we should be focusing on in future.
Staff qualifications are extremely important and they are very lacking in this area. There seems to be a view that anyone can look after little children, while that is actually not the case. We need to think hard about qualifications, and qualifications which can be transferred and recognised across the EU. We also need to look at access, so that all of those who need early years education services can get hold of them.
I have finished my four minutes and I want to keep some time for the end of this debate, so I would just like to end by saying that in this time of austerity and times of economic difficulties, we must make sure that early years is still on the agenda and we still do what needs to be done in this important area.
rapporteur. - Mr President, before highlighting a few elements of this elaborate report on the role of culture in the EU's external actions, I want to sincerely thank my colleagues from the Committee on Culture and Education for their constructive collaboration and for unanimously adopting our joint work in the committee vote. Of course, civil society and other stakeholders have also provided very helpful input.
Culture has intrinsic value in our liberal democracies. It enriches peoples' lives. The EU is well known for its cultural diversity and, at the same time, it is a community of values which apply equally to each citizen. These European values, such as respect for human rights, democracy and fundamental freedoms, are also represented by our cultural products. Cultural identity, values and the EU's position on the global stage are intertwined. European interests are served when cultural aspects are strategically devised through cooperation and partnership, both through cultural programmes and when cultural aspects form an integral part of economic, foreign and security and development policies. Through the sharing of literature, film, music and heritage, doors of understanding are opened and bridges between people are built.
The EU also has important experiences to share when it comes to overcoming conflict and building stability through shared interests and mutual understanding. In the development of the External Action Service it is important to mainstream and streamline the role culture has, and should have, in the EU's external actions. It should be a vital and horizontally integrated element among the broad spectrum of external policies which make up the EU's foreign policy, from trade relations to its enlargement and neighbourhood policy, and its development cooperation and common foreign and security policy.
Culture also has economic value. Europe's cultural industries contribute to European entrepreneurship, innovation and business, and the EU's diverse cultural landscape makes it the most attractive tourist destination in the world. Knowledge and international skills are crucial to education and employment, as indicated in the EU 2020 strategy, but culture can also be considered as a vehicle which helps to foster democratisation, freedom of expression, inclusion, development, education, reconciliation and much else.
This very wide variety of aspects of cultural relations vis-à-vis third countries has led to a fragmentation of policies, which needs to change to a more coordinated and coherent EU strategy. We have chosen to emphasise the organisational and policy frameworks that are needed for the optimal coordination of culture in the EU's external actions. The filling in of such content should not be governed and regulated to too great an extent 'from the top down'.
European citizens are best able to benefit if the EU acts as a global player on the world stage. This requires funds to be used more efficiently, and we have to be aware of Europe's competitive position and the struggle to attract tourists, talent, artists, business and students. We must speak with one voice and be aware of the competition from cultural programmes by China and the United States, to name just two. But there is no need to reinvent the wheel. The EU has a number of best practices from the Member States, as well as from different cultural institutions such as the Alliance française and the British Council.
Another aspect that is very prominent in our 21st century is the ever-larger role played by the new technologies, both in culture and in international relations. People depend increasingly on the Internet for access to information and can only express themselves freely when this information, and their communications, are not censored. The right to cultural development and other fundamental rights is increasingly facilitated by these technologies. Access to cultural content happens through new media as well, and the opportunities for global connectivity around European cultural goods and content should be celebrated and facilitated, for example, through Europeana or websites of museums and festivals. It is important that the EU develop a strategy for Internet freedom. I will come back to some of the concrete recommendations of this report in the last part of my intervention.
Mr President, Commissioner, ladies and gentlemen, following on from Mrs Schaake, I would like to begin with a few words about the important report that she has drawn up. The cultural dimension of the EU's external policy cannot be overestimated. We therefore need - as she has already said - a coherent EU strategy for culture within EU external policy.
Cultural diplomacy has an important role to play when it comes to building successful relations with third countries and, in many countries, there is a network of national institutes for culture, EUNIC, that we can make use of. There are many, many people who have linked in to the network and stand ready to help.
I am now pleased to turn to today's second subject, which has also already been addressed by Mr Zver, namely, the subject of Youth on the Move, which, of course, is a flagship initiative of the Europe 2020 strategy. This flagship initiative is designed to encourage actors in the field of training and education to give more attention to these policy areas. We need better-qualified people. We need people who have experienced Europe thanks to improved mobility opportunities. We need to unlock the potential of our young people with the aid of our successful programmes. All of this has a major role to play in the competitiveness of a knowledge-based society.
When it comes to lifelong learning, our existing Comenius, Erasmus, Leonardo and Grundtvig programmes have given many people wonderful opportunities to discover Europe in its diversity, gain experience for themselves and improve their language skills. Moreover, in this context, the significance of the Youth in Action programme and of the European Voluntary Service should not be underestimated.
Today's debate must also send a signal to the Commission that we must continue these popularly well-received programmes and opportunities in the next generation of education and youth programmes, too, and that they must be well funded in keeping with their significance. Every euro that we spend in this area repays the whole of society not that many years later.
I will now turn to another subject, namely Sarajevo. Sarajevo has a special place in European history and culture. By naming the city a European Capital of Culture in 2014, we could send an important signal for the multi-ethnic character of the city and the state of Bosnia and Herzegovina, which could also give the political class in that country cause to rethink their ideas. What is more, this is a city that makes it abundantly clear how badly Europe failed and how important it is to act together. There would be significant symbolism in such a step, as Sarajevo was the scene of the assassination that brought about the outbreak of the First World War in 1914. That is the reason for the date of 2014 - one hundred years after that historic event.
During the Bosnian war, between 1992 and 1996, Sarajevo suffered the longest siege of a capital city in modern warfare history. Allow me to remind you of one day in Sarajevo, 28 May 1992. The cellist, Vedran Smajovic, clad in black, was playing Tomaso Albinoni's Adagio. His stage was the ruins of the devastated national library in Sarajevo; his audience consisted of a small group of people who had remained, despite the siege of the city, and who were listening to his music. For 22 days, he played in various locations in the ruins of Sarajevo. It was a requiem for the people who had been killed in those dark days. I was moved, and I was full of admiration for the brave and heartening behaviour of the cellist and his audience. What these people expressed through their behaviour, in the face of the horror and the loss, connected me forever with the city of Sarajevo.
The cultural life of the city has never stopped. The winter festival took place even under the most adverse of circumstances. People of all nationalities head there each year. Every year, there is a winter festival, a kids' festival and a film festival. From Korea to Australia, Bulgaria to Sweden, film makers head to Sarajevo; co-productions take place. The city has retained an intercultural character, to which it tends - even as the political surroundings harden more and more into ethnic trenches. For that alone, this city deserves the chance to demonstrate its immense intercultural potential.
Sarajevo wants to apply for this title in connection with a derogation, and has already undertaken extensive preparations. We all know well that, if we adopt our proposal today, we will be asking for a derogation from the decision of the European Parliament and the Council. However, if this House were to demonstrate its backing for the candidacy of Sarajevo today, I would put my trust in the judiciousness and far-sightedness of the Council, as our arguments are actually irrefutable. Particularly at this point, Bosnia and Herzegovina and the city of Sarajevo need a sign that all is not lost and that Europe also supports their efforts.
(Applause)
Mr President, Commissioner, ladies and gentlemen, in our debate this morning, the issue is not simply about an economic model or a legal system. We are talking here about culture and civilisation.
What place does Europe want to give to culture? What influence do we want for our works and our creation? The digital revolution, linked to globalisation and growing trade, compels us to rethink our cultural and economic model. With the Internet and digital media, what do we want Europe to be moving towards? Politics is the art of anticipating, preparing what we would like so that we do not have to put up with what we do not want.
The American film maker James Cameron spent on his film 'Avatar' the equivalent of the European Union's 'culture' programme for the 2007-2013 period. Will we be the consumers of cultural products that do not belong to us anymore, dependent on multinational oligopolies such as Google, iTunes, Amazon or Hollywood, without being able to defend our assets?
This morning, we are thinking about the challenges faced by culture in the globalised world of the 21st century. The European Commission, with the publication of its Green Paper last year, has at last taken stock of the potential of our creative and cultural industries. The European Union has a cultural heritage and cultural assets, as well as an extremely dynamic and lively film industry. The MEDIA programme is celebrating 20 years at the Cannes Festival this year and is supporting 20 of the competing films as well as festivals, performing arts and large exhibitions, which are taking place throughout the year and across Europe.
Furthermore, despite the recession, the sector of creative and cultural industries has been consistently making progress in the last decade. The figures speak for themselves. In 2003, this sector generated a turnover of EUR 654 billion. It contributed 2.6% of Community GDP and accounted for 3.1% of all jobs within the European Union, or 5.8 million people. In 2008, it already represented EUR 860 billion, 14 million jobs and nearly 7% of GDP. That is more than the automotive industry and the agri-food industry put together.
The dual nature of these industries, which are, at the same time, economic and cultural, makes them important levers for sustainable, intelligent and inclusive growth for Europe - in short, the objectives of the Europe 2020 strategy. As well as being economic assets, they sustain and enrich cultural diversity. They contribute to social cohesion, to making regions attractive and to the European Union's influence in the world. It is time to give impetus, at Community level, to a real momentum that would unlock their potential and stimulate their development.
Thus, I wanted to explore many lines of action to support the growth of these industries. These measures have several strands. Firstly, putting education and training at the heart of our strategy. On the one hand, Europe must encourage creative talents from a very young age, raise young people's awareness of culture, and develop partnerships between universities and companies. On the other hand, it should enable those in the culture sector to be trained with regard to new technologies, entrepreneurship, and should stimulate the exchange of best practices and the transmission of know-how. Secondly, it is essential that we adapt copyright to the digital era. Indeed, the current procedure for acquiring copyright is too fragmented, too complicated.
The third vital component of our strategy should be the protection of creativeness. Intellectual property is a precious asset. Creativeness that is undermined is creativeness that is doomed to disappear. Creators' mobility must be encouraged. The European Union must work to introduce a European status so that they can enjoy fair working conditions and social protection. It must facilitate the purchase, distribution and circulation of works, adapt taxation, for instance, with reduced VAT for cultural goods, and lastly, help with funding. Private investors are too often reluctant when it comes to funding SMEs. The opportunities offered by public funding, particularly the Structural Funds, are not fully exploited. Creativity and culture must be considered as crucial aspects in our policy and, in this respect, Europe owes it to itself to promote them.
Member of the Commission. - Mr President, of course, you understand that I will take a bit longer than five minutes to reply to the five reports.
I would like to thank Mr Zver for his report on Youth on the Move. We really appreciate his efforts, as well as those of his co-rapporteurs, in dealing with this very important topic. As the report makes clear, the key objective of Youth on the Move is to help young people in Europe to gain the skills and experience they need to succeed in today's increasingly internationalised knowledge-based economy.
Our goal is very much to create an environment in which every young person will be able to realise their potential. This is why the Commission has launched actions to support Member States in improving the quality and relevance of education and training from early childhood through to higher education. This is why we have set out measures to strengthen further the mobility opportunities available to young people and it is why my Commission colleague László Andor and I have placed so much emphasis on improving conditions for young people moving into the labour market.
To achieve this, as Mr Zver's report makes so clear, sustained investment in education and training at all levels is necessary and, of course, Europe must play its part. That is why I am arguing so strongly for increased resources for the new generation of education, training and youth programmes for the period after 2013.
I want to take this opportunity to respond directly to two points in the report. Firstly, I would like to reassure you on our approach to improving the transparency of higher education systems. As the report argues, our ultimate goal is to improve the information available to prospective students and others on various aspects of institutions' activities and performance. We want to develop a tool to overcome the shortcomings of existing university rankings by including a wider range of factors. We have no intention of publishing league tables of universities.
Secondly, in the light of the call in the report for steps to remove barriers to mobility, I would highlight the fact that a Council recommendation designed to encourage Member States to do precisely this is due to be adopted by the Council in the coming days. It will mark a further step in our ambition to extend mobility opportunities.
In conclusion on Youth on the Move, I would like to thank the rapporteur and the honourable Members once again for their support.
On the subject of early years learning, I would like to thank Ms Honeyball for her report and for the constructive approach she has taken to the issue of early childhood education and care. Education and care for young children, which are widely accessible, inclusive and of high quality, help first of all to reconcile family and working life. Secondly, they are the foundation for lifelong learning, social integration, personal development and employability later in life. Investing early is much more effective than intervening later.
The Commission therefore very much appreciates Parliament's approach, focusing on the long-term benefit of investing in early years learning. The Commission shares the view expressed by Parliament that a more child-centred approach is needed. Besides the number of places available, we must also address the question of quality at European and national level. I am thinking, for example, of staffing and staff quality, the integration of care and education, and active engagement with parents, who are the first educators of their children. The Commission welcomes the call for more European research in the field and for more efficient use of the existing financial tools, such as the structural funds and the lifelong learning programmes. We also welcome the strong emphasis on the need to identify and exchange good practices at European level.
Turning to the Schaake report on the cultural dimensions of the EU's external actions, I congratulate Ms Schaake for this excellent own-initiative document. It rightly underlines the role of culture not only as a bridge between peoples but also as a fundamental element in promoting our values in the world. At the same time, it calls for a more strategic approach to cultural cooperation between the EU and third countries. The report also makes interesting suggestions on how the European External Action Service could take up the challenge of developing truly European cultural diplomacy.
In this regard, Ms Schaake, I would mention two particular points in your report. Firstly, let me underline the relevance of your recommendation on a coherent and comprehensive strategy for cultural diplomacy at the level of the EU institutions. Secondly, let me refer to the idea of providing the European External Action Service with a real cultural diplomacy dimension. One of the aspects of this effort would be the establishment of cultural attachés in major capitals around the globe. The creation of such postings would allow increased coordination both between the present cultural attachés of Member States' embassies and between those national institutes of culture with a local presence, particularly via the European Union National Institutes for Culture (EUNICs) network. I had the pleasure of meeting EUNICs in both China and Brazil recently and I heard from them how much they need cooperation and coordination in order to promote our culture in the countries where they serve.
As regards our emerging strategic partners around the globe, we have witnessed recently how culture can become an integral part of our external relations. I am more committed than ever to advancing further this very important dimension of our European agenda for culture.
I now come to the Sanchez-Schmid report on unlocking the potential of cultural and creative industries. I would like to thank Parliament and, in particular, Ms Sanchez-Schmid, for this very good report. I am pleased to see that there is a strong convergence of views between your report and our analysis. We agree that the cultural and creative industries are a powerful motor not only for jobs, growth and export earnings, but also for social inclusion and cultural and linguistic diversity, as well as intercultural dialogue within the European Union and beyond. As you rightly say in the report, these industries have a vital contribution to make to the Europe 2020 strategy and must be given a more prominent place in the EU for the years to come.
We also share the view that their potential is not fully developed. If we want these industries to develop fully, we have to make progress on various fronts: skills adaptation and capacity building, access to funding, improving the business environment, support for cross-border circulation and new distribution models, maximising these industries' potential for regional and local development, promoting their spillover effects in terms of innovation, and promoting a creative Europe on the world stage. This conclusion also emerges from the consultation launched by our Green Paper, which prompted reactions from 350 public authorities, the general public, civil society bodies and companies active in the field of culture across Europe.
I am pleased to see that our Green Paper has sparked, in Europe and within the European institutions, a very rich debate on the right environment to put in place to meet the specific needs of creating entrepreneurship in order to seize the new opportunities offered by globalisation, digitisation and cultural diversity. I am firmly convinced that our joint efforts will help to create a better environment in which these vital industries can play an important role in the discussions on EU funding mechanisms post-2013 and implementation of the Europe 2020 strategy.
Finally, I am very happy to see Parliament's enthusiasm - and, in particular, that of my good friend Doris Pack - for the European capitals of culture and Sarajevo's interest in holding the title. The Commission, of course, shares your view of the historic and cultural importance of Sarajevo. The city symbolises some of the darkest episodes in recent European history but also carries our hopes for a better future. In the face of repeated conflicts, Sarajevo has retained its multicultural spirit.
Let me say a few words about the rules governing the European capitals of culture. In 2006, Parliament and the Council adopted the decision on which the initiative is based. This legal text lays down all the rules concerning the selection of the cities, and you know better than I do that a decision of this nature can be changed only through a new initiative following the ordinary legislative procedure. The decision states that the initiative is open exclusively to the 27 Member States of the European Union. As an integral part of the decision, a chronological list indicates, for every year until 2019, the two Member States which are entitled to hold the title. Two cities have already been selected for 2014, and the Council is about to confirm the two cities for 2015.
The decision lays down the procedure for awarding the European capital of culture title, and the rules leave no scope for the Council to designate a city outside these procedures. The Commission is fully and solely responsible for implementing the decisions adopted by Parliament and Council. A derogation from the decision on the European capitals of culture in relation to a matter as fundamental as its geographical scope would simply break the rules that we have been asked to follow.
I believe it would be particularly difficult to justify an exception so soon after we have all agreed the rules of the initiative. Parliament and the Council adopted the current decision less than five years ago. That was the moment, surely, to make the case for the participation of non-Member States or to make provisions for exceptional cases. However, at that point, it was decided that the participation of non-Member States would not continue beyond 2010.
Looking to the future of the European capitals of culture, the Commission is currently working on renewal of the initiative beyond 2019. We launched a public consultation and are conducting an evaluation of the current scheme. We will then prepare a proposal, which we expect to adopt at the beginning of 2012. As part of our preparatory work, the Commission is exploring the idea of candidate countries joining the initiative after 2019. I would also inform you that a number of cities in other third countries have already shown an interest.
Allow me to finish by underlining once again how much I appreciate Sarajevo's place in European history and its cultural significance. While the capitals of culture action is not available, the EU can offer other types of support for Sarajevo, in 2014 and beyond, through our cultural programme.
rapporteur for the opinion of the Committee on International Trade. - Mr President, I have abandoned my prepared text because I have to say something about the proposal to have EU cultural attachés. I could not believe I was hearing it: I have to say that this proposal from the Commission is one of the most bizarre and ludicrous ever to come out of a body which is celebrated for its bizarre and ludicrous proposals.
EU cultural attachés will simply mean more highly paid non-jobs for favoured EU civil servants paid for by the contributing countries. I have to also say that it is grossly insensitive of the Commission to make this ludicrous and expensive proposal for unnecessary cultural attachés at a time of universal economic hardship. Perhaps, for once, you will forget your own gold-plated salaries and gold-plated pensions and think of the reality of what these initiatives cost.
Mr President, let us get back on topic. As rapporteur for the opinion of the Committee on Employment and Social Affairs, I would like to thank everyone who worked on this report. In the committee, all the groups pursued the unanimous objective of making education and training possible for every young person in Europe and supporting their entry into a career, while no young person should fall by the wayside.
I did not base my opinion for the committee on the Commission report, as I found it too unspecific. It was important to me for very specific tasks, too, to be listed in the report. In some cases, I was unable to support the positions taken in the report.
In the view of the Committee on Employment and Social Affairs, one important aspect is the transition from school to career. It is a core interface. This transition must take place without time spent waiting around. We also found it important that young people's entry into their careers should not be associated with social dumping and that it must not take place under conditions of dumping. We felt that the role of traineeships was important. They are important and they are necessary, but their abuse must be avoided and forbidden. We would like to see an initiative for a European qualifications framework laying down minimum standards for traineeships.
I will close with a request of Parliament and the Commission to ensure that the Youth in Action programme does not suffer financial cuts or even abolition in favour of the Youth on the Move programme. The work of youth associations is important for social engagement and helps young people progress, both in terms of substance and personally. That is also a major advantage for later working life.
Mr President, first of all, I shall deal with the cultural and creative industries. As rapporteur for the Committee on Employment and Social Affairs, I wish to highlight the important role that culture and creativity play in the European economy and in reaching the targets of the Europe 2020 strategy, for a society based on knowledge and innovation, as well as the potential new jobs they represent.
In this report, particular attention is paid to the working conditions in the sector, in particular, irregular income and insecure working relations, which call for an in-depth debate in order to take account of specific aspects, for instance, by fighting against discrimination in terms of remuneration, and to improve the match between job held and level of qualification.
We want to make it easier for young people and the most vulnerable to access culture and creative content, and we want to encourage mobility and promote cultural diversity as well as the use and spread of free software and open standards.
Finally, we wish to stress the role of lifelong training in this sector, which is experiencing rapid changes. I now turn to the 'Youth on the Move' scheme. Things are tough for young Europeans: whether accessing employment, education, accommodation, social services, they undergo what is tantamount to the ordeals of a social initiation ceremony. We need to restore their confidence in the future by providing adapted and ambitious answers.
I welcome the fact that this text does not consider the inclusion of young people only through the lens of employment, but also through the lens of education and training. In this respect, I should like to stress the request, which I support, put to the European Commission, for a Green Paper on youth participation.
Our report also highlights the idea of mobility, which should be accessible to all, and I welcome that. Today, mobility essentially concerns students, but it should be encouraged for everyone, young workers and young people who are doing vocational training. It would be regrettable to categorise young Europeans as either an educated elite, multilingual and confident in the future, or as young people left behind on the grounds that they do not have a Masters degree or because they are only doing manual work.
I am especially delighted that in this text, we called for abolition of the discriminations linked to age, regarding access to the social protection scheme. I am asking for it here and, of course, I think that the minimum income scheme is a key element in guaranteeing young people's autonomy.
Our report insists on the main desire of young people to be autonomous, to have access to healthcare in particular, and to have decent accommodation at a reasonable price. We all know that the young person who has no option but to work as well as study is heading towards failure in his/her studies.
Finally, I am delighted that, in this House, it has been recognised that work placements should no longer be jobs in disguise, fully-fledged jobs. Work placements must attract sufficient remuneration and social protection.
(Applause)
Mr President, Commissioner, ladies and gentlemen, I believe all of us are aware that we are facing very turbulent times in Europe, both economically and politically. Our solidarity is being threatened, as nationalist and populist movements are in the ascendant, as demonstrated by one of our British colleagues a moment ago, a member of the nobility, at that.
Ladies and gentlemen, the current trends pose a threat to the future of the EU and to the prosperity and well-being of Europeans. We have been elected to provide an answer to that. Commissioner, where necessary, that answer can and must also come from the cultural sector. We must definitely invest a lot more in the creation of a common European public space. Education, as has already been pointed out in this debate, could make a very important, if not crucial, contribution to that end. We firmly believe that we can make much better use of the cooperation between entrepreneurs in the cultural sector, on the one hand, and academia, both higher education - universities and higher education colleges - and secondary education, on the other, and that they offer a lot more opportunities than we are currently utilising.
Commissioner, you have just said it yourself: this is a sector with a major potential for our economy and employment, which is why we must take specific, stimulating measures, such as reducing the tax on online projects, because the current system, certainly the VAT rate, is out of step with the times and is absolutely unfair. Furthermore, entrepreneurs, managers of small and medium-sized enterprises in the creative sector, need better access to financing opportunities, because we currently have too little know-how and too little access to bank finance.
This report puts forward very specific proposals in that respect and, Commissioner, we are counting on both the Commission and the competent national and regional authorities to pick up the gauntlet and start implementing this proposal.
Mr President, the position of the cultural and creative industry forms part of the European strategy for innovation and the EU 2020 strategy, and is closely connected with measures aimed at the more effective use of monuments, museums and gallery collections, or urban and rural units in tourism and related activities. The digitisation of historical and cultural content represents the main opportunity in this regard. Digitisation should increase the access of the general public to materials that are essential for study, cognition and education, and strengthening cultural identity.
Investment in these areas brings an almost guaranteed return, not only in the area of tourism, which is surely a significant component of many regional economies, but also in foreign policy. It pays to develop awareness of the deep cultural traditions of European countries and, at the same time, to promote individual villages, towns, regions, Member States and the EU itself in a global context.
In the new programming period after 2013, we should therefore continue the funding of cultural projects from the European structural funds, strengthen the twinning programme for cooperation between local authorities and retain the independence of the community programme for projects in this area with the title of 'Culture'.
Mr President, I would like to thank the rapporteur, Mrs Sanchez-Schmid, for her excellent work on this report. I am very pleased and very proud of the fact that the Committee on Legal Affairs submitted our opinion on which we were in total agreement and I find it gratifying that the majority of our views are included in your report. We look forward to broad support in this Chamber.
We are at a point in time when digital technology and the Internet are creating both huge opportunities and enormous challenges for Europe's cultural and creative sectors. We must hold on to the foundation for defending intellectual property and, at the same time, take the necessary steps to be able to release the potential and creativity in modern technology. Europe's cultural practitioners, technical innovators and, above all, Europe's citizens deserve a well-functioning internal market, where creative content can flow freely and generously across our borders and where cultural practitioners are secure in the knowledge that they will receive remuneration for their work.
I would also like to thank the rapporteurs for including the proposal put forward by the Committee on Legal Affairs to provide increased access to books for those who are blind or sight-impaired. I hope that this will be able to help these people to an even greater degree to experience the pleasure and strength that literature provides. The freedom of speech must be available for everyone. Thank you.
This brings us to the end of the round of speakers on behalf of the committees concerned, and I cannot resist the temptation to point something out.
In speeches such as these, delivered on behalf of the individual committees, it is my belief that the speaker must make an effort to represent the committee on behalf of which he or she is speaking.
There have been speeches in this debate which would have been perfectly legitimate if they had reflected the views of individuals, but which are totally inadequate when they are delivered on behalf of a committee which I am quite convinced has not felt represented by the words we have heard.
I believe this matter should be taken into consideration at least by Parliament's Bureau, because we cannot allow some of the things we have heard here today to be said on behalf of committees representing so many members of Parliament.
(Applause)
Mr President, Commissioner, ladies and gentlemen, I would first of all like to thank, on behalf of the Group of the European People's Party (Christian Democrats), all the rapporteurs who presented reports this morning, as I believe that these reports allow us to lay the foundations for the Europe of the future. This morning, we are working on future generations, from children to our young people, whom we must guide into the world of work by means of the important flagship initiative entitled Youth on the Move. This morning, we are discussing expanding the Union towards the Balkans through culture, as well as developing cultural and creative industries.
At a time of great economic crisis, it is important to emphasise that the only sector not making a loss - in fact, its turnover is actually increasing - is the cultural sector. We would like culture to play a part in the external actions of the European Union, and not only, Lord Dartmouth and Mr Kuhn, through well paid officials, but rather by constructing a better process for peace, stability and understanding between different cultures.
Today, though, we must also seek to strengthen our programmes for culture, education and young people. For millions of Europeans, programmes such as Erasmus, Lifelong Learning, Comenius, Leonardo, Youth in Action, and many others besides, are not just labels but a symbol of the European Union's existence. For many people, they mark the beginning of a European spirit, the first time they came into contact with colleagues and people their own age, really helping to strengthen the Union, and even more so given the new responsibilities for sport that the Union has assumed following the Treaty of Lisbon. We need to invest in all these programmes but, above all, we need to believe in them. Nobody is denying the importance of milk quotas, investment in industry and protecting the environment; but it is culture that will allow us to build Europe, and we will have to do this not with words, but with programmes and actions that we are able and willing to put into practice.
Mrs Vassiliou, the chords played by that violin in Sarajevo, the one Mrs Pack told us about, resonate more with our Europe than with a multitude of regulations. This is how Europe will be built, and at times it may even be necessary to bend those regulations a little.
Mr President, I am delighted that the European Parliament has finally devoted one entire morning of its plenary session to culture and education. Education is one of the key issues in a time of crisis, and we must not forget that educated young people are our future.
I welcome the Commission's Youth on the Move initiative and the fact that it has not forgotten about young people. Investing in education is the solution to the perennial problems of the EU, even in a time of belt-tightening. I would like to congratulate the European Parliament rapporteur for Youth on the Move, Mr Zver. I think his report is extremely good, particularly as it is the work of an entire committee sharing the common objective of benefiting young people.
The mobility of young people in the EU, and particularly the facilitation of this mobility, is important for European identity and European citizenship activities. As you all know, however, I was very critical of the original Commission initiative, and I would therefore like to emphasise several points which we have managed to include in this report.
It is surely important for us not to stop investing in mobility and youth programmes, such as the current Erasmus and Leonardo programmes, and the Youth in Action activities. This is surely one of the ways in which we can achieve the objectives we have set in our Europe 2020 strategy.
I also consider it very important to support lifelong learning and activities that are not just for young people. I would definitely like to emphasise equal opportunities for all, not only in terms of gender equality, but also for disabled or otherwise disadvantaged people. It is surely important to recognise informal education as another very important means for improving skills which young people can use in their future lives.
The dialogue between Member States and between regions is also very important, and I am delighted that we have managed to include a number of comments from the Committee of the Regions as well as other organisations, such as the European Youth Forum, for example.
There are so many of these that I could carry on speaking not just for two minutes but for 10 minutes, but I would like to end with one sentence. I would also be delighted to support - as one of the original authors - the initiative on Sarajevo, as it is very important for us to show the people of this region that the EU is here for them.
Mr President, I am pleased that this morning's plenary is devoted to cultural matters: it is very important to speak about them, not just on one morning but more broadly. Nevertheless, it is good that we are dealing with these issues. It is something of a challenge to bundle all these reports together and give evaluations of them, but perhaps I can express a few views on them.
Concerning Mr Zver's Youth on the Move initiative, it is very probably true that this mobility programme has proven to be a success story, and his report, to its credit, goes a lot deeper into the matter. I believe that it could lead to many success stories being documented in European history and on the subject of youth in the future. It is important to ensure that we have Europewide educational programmes in which young people can participate, and that multiculturalism can be strengthened as a result.
It is also very important to consider what Mrs Honeyball says in her report on early childhood education and care (ECEC). I would prefer to speak of early education and care rather than early years learning, as a person's growth process is important. People must be allowed to grow, and education is just one part of that process. If we can bring our children and young people up to be good human beings and wellbalanced members of society, that is a huge challenge. Obviously, the home has a crucial role here, but, as the report points out so well, it is also vital to ensure that those working in the ECEC field have a role to play and that there is a process of mediation, something which children and young people particularly need today.
Regarding Mrs Schaake's report on the EU's external actions, I think that we need a greater understanding of culture when we are laying down foreign policy. That is very important. There are many unfortunate examples of situations where ignorance of cultural backgrounds and the cultural context has led to failures in foreign policy, and that is why it is very important to make culture an integral part of the European External Action Service.
I would like to finish by saying that my opinion regarding the Sarajevo initiative, which Mrs Pack brought up today, is that it is quite true that five years ago decisions were taken on capitals of culture, but, as in science, a paradigm always has to be challenged anew. Now perhaps is the time to do so regarding this particular issue, to some extent at least, and try to find a solution where a change might be made with respect to Sarajevo. I believe that it could produce added value for the European Capital of Culture programme and the European Union as a whole.
To sum up, we should look at the bigger picture regarding cultural policy and try to understand its importance for the whole of the European Union. The internal market and foreign and security policy will not endure if there is no strong cultural base to support them. Culture is the basis of everything, the basis of the future for the European Union as a whole, and that is why it is important to ensure that it is acknowledged, not just in the light of GDP, but as a value in itself, both for people and societies, and, ultimately, for the entire European Union.
on behalf of the ECR Group. - Mr President, in recent years, academic and political focus on culture and education has increased dramatically, with analysis consistently highlighting these areas to be crucial not only in encouraging economic growth and social cohesion, but also in facilitating mobility for young people across Europe. Unfortunately, in the current economic climate, with many Member States adopting austerity measures and budget reductions necessary to reduce deficits, these areas can often appear neglected and I wish this were not the case.
Investment in education and culture helps Member States to compete globally, equipping our young people for the challenges of tomorrow, and encourages creativity, innovation and mutual understanding. However, it is precisely in these areas where the Member States, rather than the EU as a whole, can act, and where they know how best to respond to the educational challenges they face. I am concerned with a number of aspects of the reports we have discussed this morning, especially regarding the intrusion on Member States' subsidiarity in terms of educational targets and social policy. It is beyond the competence of the EU to dictate educational reforms to Member States, and we must ensure that this is respected.
In terms of culture, the EU can assist Member States in getting the best out of their policy priorities through exchanges of best practice and highlighting areas of importance, such as early years learning, the reduction of early school leaving and the promotion of vocational training. Another key to helping our young people secure opportunities is to allow flexibility in labour markets so that people can learn on the job. However, the arbitrary creation of new projects and organisations to facilitate these goals runs counter to the budgetary realities evident across the EU.
We must be mindful of this sad fact and try to deliver what we can for the real world that we face. Nonetheless, I am a great believer in the power of culture to ensure mutual understanding and to spur innovation and economic growth. We have a wealth of culture and creativity in Europe which needs to be fostered and developed. The creative industries add greatly to the EU's economy and our cultural experiences. We need to give them the tools to continue their development and gain the rewards they deserve. It goes without saying that, the more we educate our young people across Europe, the more the future begins to look brighter in a challenging global environment.
Mr President, Commissioner, ladies and gentlemen, as shadow rapporteur of the Youth on the Move report, and in view of the various amendments that have been tabled to the reports on the cultural and creative industries and on early years learning, I should like to share the following thought.
The economic crisis is being particularly harsh on young people. In many regions of the European Union, youth unemployment is above 40%. This is what makes an in-depth review of policies to get young people into work, such as the Youth on the Move report, so necessary.
I will focus on four - in my view - key aspects of the report.
Firstly, I believe it is of the utmost importance to promote mobility. It is an extremely valuable means of informal learning that favours cultural exchange and gives young people the tools they need to develop within a global professional environment.
Secondly, and in close relation to mobility, it is crucial that young people learn other European languages, for two purposes: to interact fluently in the European environment and to be fully integrated members of the communities where they live and work, or, in other words, for social cohesion.
Thirdly, I should like to stress the importance of policies to stimulate entrepreneurship. Indeed, it is essential to foster entrepreneurship programmes for university students. This will involve promoting forums where financial players and students with innovative ideas can interact.
Lastly, I believe it is vital to promote equal opportunities in access to university so that no fraction of European talent is wasted. We need young people to take an active part in the economy. We need young people to develop their full potential because they, too, have an essential role to play if we are to emerge from the crisis.
Mr President, with only two minutes to talk about five reports and an oral question, I will restrict myself to two reports: the report by Mrs Sanchez-Schmid on creative industries, and the report by my colleague, Mrs Schaake, on the cultural dimensions of the EU's external actions. I am doing this because, together, they give us the micro vision and the macro vision of what Europe needs in order to be able to turn this crisis around, with the help of the talent and imagination of Europeans.
In the case of the creative industries, I believe that it is very clear that Europe has probably the highest concentration of potential for the creative industries. This is true from the outset for our urban areas, our cities, which have, on the one hand, very good connectivity and, on the other, very strong and varied cultural personalities, with a great deal of diversity.
Some of our urban macro-regions also have elements that the creative industries need to be sustainable on their own: that is, intensive capital, a concentration of talent and knowledge, and a vast array of already established companies. We can see this, for example, in the region between Paris, London and Antwerp.
However, this is not true of the whole of Europe. In other words, in some peripheral regions of Europe, there is talent, there is history, and there are cities that could play a major role in relaunching the European economy, but they cannot get there without aid, whether at Union level or at Member State level.
Therefore, we cannot delude ourselves about this: until Europe puts its economic house in order, for example, by issuing bonds, nothing can be done. We are here in Parliament with very good ideas and, at the same time, the governments are tearing the euro to shreds and making recovery impossible.
As regards external action policy, and since I am already almost out of time, I should like to say that the European Union has a unique opportunity to develop a completely different type of foreign policy from those of the Member States. Moreover, culturally, this has nothing to do with creating a potential European identity and an illusory European identity, and subsequently exporting it or selling it overseas. Europe could, instead, position itself very well to use culture in external action as a two-way street, whereby we teach but also learn, and whereby we maintain fruitful dialogue with other great regional blocs such as Mercosur or the Association of Southeast Asian Nations (ASEAN).
That is how best to benefit the rest of the world with the example of European democracy, but it also benefits the European Union, because we will be able to learn from others.
Mr President, ladies and gentlemen, I would like to offer my contribution by stating the need for a new methodological approach, particularly in the heritage and cultural heritage sector, linked to the intelligent use of new technology. An awareness of the massive potential for improvement that new technologies can offer us, both in terms of efficiency and effectiveness, necessarily involves abandoning the ways we worked in the past. New technologies mean new working methods.
I myself have witnessed that by using technology intelligently in the monument protection sector, it is possible to obtain significant results, in terms of both the planning and restoration works. Additionally, as a simultaneous by-product, and without incurring additional costs, we can obtain highly accurate geometrical databases that can be used to monitor and manage the artefact in the event of natural disasters, as well as products for scientific education and for promoting the artefact on a global scale, fulfilling criteria for cultural understanding and exchange
What I think matters most is that we contribute to a plan of action, whose aim is to help us reach a new awareness of technology, so that new economic opportunities may be created for Europe. I believe especially in the need to train new people and in professional, young and highly qualified individuals, who are able to rise to the challenges posed by the new global market.
(BG) Mr President, I will restrict what I have to say to the 'Youth on the Move' report.
I would like to congratulate the rapporteur because the report has managed to cover absolutely every aspect of this issue and this European policy. More specifically, I will restrict my speech to three issues.
Firstly, with regard to points 24 and 25 in the report concerning children staying at school and increasing their attendance at school, I would like to ask the following question. Incidentally, I also submitted a question to the Commission quite recently for a written reply. I am still waiting for this reply, but I am taking this opportunity to mention this problem which I have been raising for a long time. Many of the Eastern European countries from the last enlargement round face the problem that certain minority groups already follow a practice, which has almost turned into a tradition, where they stop their children going to school, who are then exploited by their parents. When measures are taken to change this process, these measures are usually described as discriminatory. This is why I am asking the question: whom are we discriminating against to be more precise? I wonder whether it is the parents, who are exploiting their children, or the children, who are losing, as a result, any opportunity to become integrated because they do not have any education, although, as you know, economic integration through work and resources provides a basis for any other integration.
Regarding point 27 of the report, this point again makes a very precise reference to a real problem. A leading university lecturer recently shared his view with me that, in actual fact, Bulgarian universities are not aware that there is also an Erasmus programme for teachers. Further measures need to be taken in this area.
Finally, on the subject of youth unemployment, which is mentioned under letters F and G of the report, this is also a significant problem. The problem to which I am referring is that when young people apply for a job, they already need to have had a traineeship. However, when someone has just left school or university, they cannot have already gained such work experience. Such a requirement is ridiculous and discriminatory and must be looked at closely. This is the procedure in both the public and private sectors. For that matter, one measure which can be taken in the public sector in particular is to impose strict rules for people to retire who have reached retirement age so as to free up jobs for young people.
(HU) Mr President, Commissioner, we have to thank Mrs Sanchez-Schmid for the report. EU institutions have set themselves the goal to take advantage more effectively of existing opportunities that lie within cultural and creative industries. This is an important task, because better industry terms would allow the EU to become a global market leader in this area.
Culture contributes to the fight against poverty and marginalisation, and plays a part in strengthening and preserving the common European spirit and heritage. By creating a clear path for creative thinking and the resulting ideas, we can all gain intellectual and economic advantages. Cultural and creative industries are already important motivators and influencers of the economy, even though their situation is not always favourable. While it is not possible to restrict creativity, it is possible to negatively influence people's willingness to create. An uncertain entrepreneurial environment and an unfavourable legislative framework can dampen citizens' creative spirit. We can rightly expect from a European strategy to help creative groups, which have been restricted until now, to express themselves on a European level. At the same time, it may promote a certain degree of opportunity balance amongst Member States, allowing us to experience the presence of an industry with five million workers, as well as the growth of their numbers in every Member State. In this area, we intend to assign an important role to small and medium-sized enterprises as well. Central Europe has a considerable number of bright citizens with a desire to create. The question is whether we can already provide everyone with the proper background today. Unfortunately, the answer is no, but an increasing number of targeted programmes have been set up to improve the situation, including, for instance, the Danube strategy.
This morning's discussion also concerns youth. It is vital for future generations to receive from Europe full support in the areas of cultural learning, further education and artistic creation. We must find solutions that make artistic creation attractive within the European Union and, at the same time, secure a playing field in international competition.
In summary, it is of vital importance that we concern ourselves with cultural and creative industries, which is why we must create as soon as possible - for artists and creative minds alike - adequate conditions that take into consideration unique characteristics, in the areas of mobility, intellectual property rights and social protection.
(DE) Mr President, ladies and gentlemen, through its report on the cultural dimensions of the EU's external actions, Parliament clarifies its aspiration to also put our own stamps on this developing policy field. The fact - and I want to put this carefully - that I do not see a representative of the External Action Service here today shows how necessary this report is.
The report quite rightly urges that, in future, cultural aspects should play a more significant role in external policy, into which they should be more systematically incorporated. For my group, it was important to call for a coherent strategy that more effectively coordinates existing EU external policy programmes with cultural components, thereby taking account of cultural diversity in the EU. Mrs Pack has already made reference to this, saying that the existing structures in the Member States and between them, such as the EUNIC network of national institutes for culture, must be incorporated and that civil society must be seen as part of European external cultural policy. The EU's motto of 'United in diversity' should also come to bear on the image that the Union projects to the outside world. We should also make even better use of the new media as a communications platform to that end.
As we do all this, we need to make sure that art and culture do not become means to an end in external policy. It is our cultural values that characterise our European Community. It is therefore important and right that this cultural diversity and identity should also be disseminated outside the Union by its policies. I feel sure that we can achieve much more in this way, including in the debate about human rights and democracy, than through many cases of sabre-rattling, sometimes with absolutely nothing to back it up, in this House.
(DA) Mr President, ladies and gentlemen, we are in the middle of a fight, which is also reflected in the debate here today - a fight between the forces in Europe that want to weaken the European project and those of us who - in the midst of the crisis that we find ourselves in right now - want us to reef the sails and actually strengthen the European project. A great deal is currently being said about the economy and about integration and foreign policy, and that is clearly important, too. However, there is no doubt in my mind that if we are to preserve the European project and, in particular, if it is to find support among the people of Europe, who are currently sceptical about the whole idea, we need to invest in culture and we need to invest in young people. Therefore, I obviously very much welcome the debate here today and also the five reports that we are discussing.
I was shadow rapporteur for the report on Youth on the Move, and I would like to thank our rapporteur, Mr Zver, for his excellent cooperation. As time will not allow me to go into too much detail, I will just concentrate on two aspects. The first is the question of young people being able to move across borders. I believe that in this time of crisis, it is necessary for us to really focus, both politically and financially, on actually implementing and supporting this mobility for young people. Therefore, I am naturally very pleased that one of the things we are working on is strengthening what we are calling the European Qualifications Framework, in other words, the scheme that allows young people to use the points that they gain across borders. This is a small but tangible detail that it is important to promote so that young people do not experience problems in this regard.
Secondly, I would like to highlight what we are referring to as the Mobility Scoreboard, in which we indicate the barriers to mobility in the Member States. This is also something that I strongly support - I think it is a very good idea. These are just two specific examples that show that we are making progress and that the devil is in the detail. In specific terms, this is where we need to work to strengthen the opportunities for young people and, in so doing, invest in our young people. Finally, I would like to thank the rapporteur for his cooperation and to wish the Commissioner luck with the huge task - as I know - of making the other Commissioners in the Commission College aware of the importance of culture and young people.
(PL) Mr President, I would like to focus my attention on the cultural dimensions of external actions and the report drafted by Mrs Schaake. I would like to say that in several aspects, the report is worthy of support and congratulations. In paragraph 17, it condemns totalitarian regimes which use censorship. In paragraph 50, it objects to the use of cultural arguments to justify human rights violations, when we have problems with the exploitation of precisely this kind of supposed diversity in contacts with China, for example. It encourages the involvement of civil society in paragraph 39, and stresses the importance of democratic freedoms and fundamental human rights.
In all these areas, the report is worthy of support and praise. By the way, during the work of the Committee on Culture and Education, we were able to remove from the report the proposal to appoint a special EU ambassador solely for cultural affairs. These are the successes. Unfortunately, however, there are also matters which I would call problematic, which means that unfortunately, during the meetings of the Committee on Culture and Education, a change was made to the provision which said that this was about appointing a person who would be responsible only for cultural matters and nothing else. This is something to which attention should be called. The second thing - the report calls for additional training for European External Action Service staff in the fields of cultural and digital policies. In the Committee on Culture and Education, we did not want this provision to increase costs in this area, but unfortunately, that amendment fell. This is why my attitude to this report is simply one of ambivalence.
(FR) Mr President, Commissioner, ladies and gentlemen, the two reports by Mrs Schaake and Mrs Sanchez-Schmid remind us that culture is not a decoration motif but the fruit of complex interdependencies, showing that cultural questions should be addressed in a transverse manner and integrated into all European policies, internal as well as external, social as well as economic.
In this respect, I encourage you, Commissioner, to continue in this direction and to develop cooperation with the other committees, with the European Commission's other services, as well as with Baroness Ashton's European External Action Service.
Furthermore, I would like to come back to a point that has not been expanded on in these reports, concerning the mobility of artists and of professionals in the cultural sector. Indeed, this issue is of major importance for the emergence of a European cultural area. In this regard, two aspects seem to me to be important; namely, firstly, the dissemination by the European Union and Member States of clear and understandable information on regulations and procedures currently in force.
Secondly, the removal - as has already been said - of the regulatory and administrative barriers which impede the free movement, within the Schengen area, of those in the cultural sector, in particular, for third-country nationals, by introducing, for instance, common accelerated procedures within the European Union for short and long-term visas, as well as a single procedure for obtaining work permits in the Union. I strongly urge the Commission to continue its work in these areas.
Finally, in the context of a rise in power of a largely American global mainstream as regards cultural leisure, it is urgent to remind the European Union and Member States of the importance of providing themselves with tools enabling them to defend and promote the diversity of European cultures and of third countries. Therefore, Europe should reposition itself and not abandon the battle over soft power, since what is at stake here today is respect for cultural diversity as a tool for dialogue and as a guarantee of peace and stability worldwide.
(FR) Mr President, I would like to make a few general comments on all the debates that are being put to us this morning.
Unfortunately, issues relating to education and culture are not given enough importance in this Chamber. Yet they are vital for our future, the future of Europe, the future of our youth. The under 30s account for 20% of the European population, but unemployment of the under 24s has now reached nearly 21%, and almost 15% of 18-24s leave further or higher education before the end of the second cycle and do not follow any additional study or training. Worse, nearly 25% of young people under 15 have reading difficulties. We cannot accept these figures and, with the recession, they are getting worse in a number of Member States.
The 'Youth on the Move' report submitted to us is a step in the right direction on certain points and conveys a number of messages to the Commission and to Member States. The European Parliament reaffirms its will not to see our youth sacrificed on the altar of austerity policies implemented across Europe. Let us hope that these will not be empty words!
This report also contains a number of worrying aspects, particularly when it demonstrates the desire to reform higher education curricula solely on the basis of market requirements, without going to the trouble of reaffirming the more general role of higher education with respect to the overall training of tomorrow's citizens.
We know that the broader young people's training is, the better they can face life's uncertainties, especially those uncertainties relating to work. Soon, we will have the opportunity to work on the issues involved in the Bologna process and I welcome that. All I would say is that our role is to listen to the growing worries - and the word is weak - in a number of States in relation to the reforms undertaken in the name of the Bologna process. We cannot sacrifice our youth; words are not enough in this regard.
I would like to add a few words to thank Mrs Honeyball for her report and the work we have been able to do on the issues around childcare. I fully support the guidelines of this report. Conversely, I cannot share the guidelines of Mrs Sanchez-Schmid's report on cultural industries, since these guidelines would introduce a commercial rationale, subject to market forces, to cultural goods.
Finally, I would like to offer my resolute support to Mrs Pack for choosing Sarajevo as European capital of culture.
(LT) Mr President, I wanted to say a few words about the Youth on the Move initiative. This initiative has a very fine objective - to increase the education and training of youth through mobility and ease the transition of young people from education into the labour market. This is particularly important today for young people who are one of the social groups hit hardest by the global financial crisis. Young people must be supported to enter the labour market in order to secure their own futures, as well as contribute to economic growth and prosperity. It is vital for young people to be able to develop the competences, skills and knowledge that will allow them to actively contribute to the growth and sustainable future of the European Union over the coming years. I believe that it is essential to ensure that the education they are receiving is conducive with the needs of the labour market. It is also important to ensure that Europe's young people are not deprived of the opportunity to develop themselves and to contribute to the prosperity of the European Union. Mobility does cause certain problems. Young people who have gained an education in another Member State most often stay and work there. Therefore, a country such as Lithuania, which faces a tough economic situation, risks losing, for some time, educated people, who are the basis for the country's growth, and not just in an economic sense. True, this is our own internal problem and we will solve it ourselves. Generally speaking, it is excellent that we are trying today to address an issue that is very important for young people.
(DE) Mr President, Commissioner, ladies and gentlemen, dear guests from Thuringia in the visitors' gallery,
Mr President, to my colleague who is afraid of educated young people moving to another state, I would say that civilisation grows and develops when people move, and we ought not to be afraid of that. It happens wherever people from different countries meet and bring together their various experiences: the examples of this in Europe are very numerous and it is good that we have so much to say about mobility. This mobility will guarantee continued health and prosperity for Europe.
Mr Zver's report draws attention to numerous barriers that act as disincentives to mobility in Europe, and I would like to highlight some of them. To take up what Mr Løkkegaard briefly mentioned, it is really not acceptable that young people who are studying, training or working abroad should encounter difficulties, when they move, with the most basic tasks such as accessing banking services or renting an apartment. What is more, they are penalised by roaming charges when they try to telephone home or access the Internet and search online for basic, necessary information. Data roaming is extremely expensive.
The Commission has proposed introducing a mobility scoreboard as part of the Youth on the Move initiative. This will permit systematic monitoring of Member States' progress in dismantling barriers. The scoreboard should be comprehensive and straightforward so that it can serve as a real catalyst to Member States' removing those obstacles. This would benefit both old and young, students and workers. I call on the Commission to present a detailed proposal on how this mobility scoreboard will be operated, and I hope it will do so as soon as possible.
In conclusion, mobility is a horizontal issue, and I therefore urge my colleagues, on the Committee on the Internal Market and Consumer Protection, and also on other committees, not to lose sight of the mobility dimension in their work in all areas.
(IT) Mr President, in an ageing Europe that is struggling to find answers to the global challenges of the future, the European Union and its Member States must seize this strong stimulus from Parliament to demonstrate that they can be more courageous, investing in future generations, in education and in culture. With these four reports and the Sarajevo proposal, Parliament calls for these issues to be placed at the heart of the Europe 2020 strategy.
In particular, the economic advantages, as well as those in employment and innovation, are highlighted by the report on cultural and creative industries, which already account for almost 3% of Europe's gross product and employ 5 million people - a figure which rises to 7% if ancillary industries are taken into account. As shadow rapporteur for this measure for the Group of the Progressive Alliance of Socialists & Democrats in the European Parliament, I am pleased to see that the rapporteur, Mrs Sanchez-Schmid, has welcomed our amendments.
What did we propose? First of all, that cultural tourism and fashion should be added to the eight sectors already included. We also hope that the Commission - and I am sure that Mrs Vassiliou will take action to ensure this happens - will submit a White Paper on cultural and creative industries as soon as possible in order to strengthen this cross-sectoral strategy throughout Europe and the Member States. Cutting funds for culture and education at times of crisis - as my country is doing, on the grounds that culture is not essential to survival - means failing to invest in the future and in smart, inclusive growth; it means failing to understand that culture is essential for life.
The report states that the European status of artists and of those engaged in creative professions should be officially recognised, and that in cultural industry, small and medium-sized enterprises should be fully recognised as such for the purposes of access to credit and support when starting up, especially for young people under the age of 35. It also promises to protect jobs, and to introduce specific training and innovative financial instruments, bearing in mind that capital in the creative sector often consists of values that are intangible but nonetheless crucial for innovation in all sectors.
The Europe-wide cultural sector must be taken into consideration in the legal framework for international trade, certainly in the European dimension and in cultural diplomacy, in the internal market, in mobility ...
(The President cut off the speaker)
Mr President, for strategies like Youth on the Move to be effective and deliver measurable results, there must be increased education and business cooperation. While I agree with the rapporteur that education should not only ensure employability but also encourage creativity, there is a need for a move towards integrating education and business objectives. University programmes must be brought closer to the demands of the labour market. Young people should be given the opportunity to acquire, without barriers, the experience, skills, knowledge and know-how to equip themselves for future career paths and entrepreneurship. In particular, it is necessary to improve opportunities for young people in vocational education and training to facilitate their mobility in the European Union and allow for apprenticeships abroad, thus expanding their skill set and employability.
Mobility programmes and the benefits of the experience of working and studying abroad must be accessible to all young people regardless of the type of education they have chosen. Youth on the Move has the potential to be successful, but it must also translate into concrete measures that will deliver benefits for our young people.
Mr President, my own constituency has a long history of combining the promotion of the Welsh language to the young generation with artistic and technical talents to produce animated programmes like Sally Mally, Super Ted and Sam Tân. Today, this past has been reinvigorated by new productions such as Dr Who and Torchwood, so that Wales is quickly becoming known as a centre for cultural excellence with regard to film and programme production, as well as being home to newer creative areas, like the hugely profitable gaming industry.
In order for this to continue, the most important thing we must now do is to provide the support that our creative industries need to continue to grow. We must focus on reducing the administrative hurdles that all small businesses face and look at ways to get real added value from the Single Market via cooperation on intellectual property rights, a European patent and realising the full potential of the Digital Agenda and, of course, eliminating inconsistencies in existing EU legislation, such as in the field of VAT.
Our EU budget should be used productively to develop the huge amount of creative energy around us into true wealth-creating businesses, providing sustainable jobs and a prosperous and rich future for our people in Wales and beyond.
(DE) Mr President, Commissioner, in reality, we are holding a debate this morning about the significance of culture in the various policy areas - in foreign policy, in economic policy, in education policy and in social policy - and we all know that all of us benefit from culture being taken more seriously. The breaking out of democracy in the Arab countries would not be possible without this culturally-based desire for opening up, for cultural diversity, democracy and freedom of the press.
Creative industries are an important part of economic policy. In my home country, Germany, there are more jobs in the creative sector than in the automotive sector. That is something we must take note of. The result is that this is also an important part of the Europe 2020 strategy. The point I want to make, however, is that, if we want to bolster the creative industries, we have work to do, in particular, on digital development. We know that it is precisely the producers of creative content that form the base of the value chain for the cultural sector. On the one hand, therefore, we have a major interest in cultural diversity, bolstering creative people and easy access to creative content online. Yet, at the same time, we want artists to be fairly paid, something that is not always the case in today's digital world. We therefore need to amend contract law in order to strengthen the bargaining position of our artists. We need to develop new social models in order to find a fair balance between easy access for users and proper payment for those who create new content.
I have one last point to make. It would be of major symbolic value and a major historic success for Europe if Sarajevo were to be a European Capital of Culture for 2014.
(The President cut off the speaker)
Mr President, the report on Youth on the Move contains some good ideas, like the demand that the crisis must not be used as an excuse to cut education spending. However, the report accepts the Bologna Process, which has increased the stranglehold of big business and furthered the process of commodification of education.
The rapporteur referred to the fact that universities are underfunded, and therefore called for them to look for more funding from private sources. Surely the answer to underfunding is not to invite in the private sector with all the distorting effect that has on education, or to impose fees that block access to hundreds of thousands across Europe, but for state investment to provide free well-funded education at all levels. Furthermore, as a result of the brutal austerity, in many countries, it is virtually impossible for young people to get a decent job after finishing education. A quarter of young people in Ireland are now unemployed and 1 000 people emigrate every week, so for many Irish families, the very notion of Youth on the Move has a very different meaning. This unemployment crisis can only be solved on the basis of massive state investment to create decent jobs.
Mr President, just when responsible people and governments are watching every penny, the Commission proposes more expense - Youth on the Move card, European skills passport, European Vacancy Monitor - through Europe 2020, all for cultural diplomacy and to get young people to travel when they do that already, backpacking their way round the world on their own initiative. What do we need expensive promotions for?
As for spreading European culture, well make the most of it, because the way this crazy EU is going, there will be none left, just a meaningless mantra: 'United in Diversity'. Do you not understand that Europe is not a single state but a wide and glorious tapestry of attractive, distinctive but matching cultural panels, and to amalgamate them is to reduce them all to a grey amorphous mass, thereby destroying that which you say you admire?
Do not push EU culture; make Italian, German, French, Dutch, British and all the other cultures available for all who want to sample them, and the rest will follow.
(FR) Mr President, Commissioner, ladies and gentlemen, since the digitisation of cultural and artistic assets, I believe that the question is the following: is Europe destined to become a land of consumption for the United States, and soon for emerging countries, or will it finally wake up and put resources towards developing its informational, cultural but also economic potential?
Naturally, I firmly believe in the richness and diversity of European culture, but I am talking today from a perspective of competitiveness to condemn a piece of nonsense and an absurdity. The piece of nonsense is free services that some people dream of, access to everything for nothing. If we were to go down that road, there would be no more investment in this sector. Creators and inventors would not be able to receive fair remuneration and they would gradually disappear. Therefore, the economic models that we are going to implement for the online movement of our cultural heritage exclude services that are free of charge.
The absurdity is the tax applied to dematerialised cultural assets from two aspects. First of all, there is a VAT distortion depending on the countries where the activity is based. For instance, American platforms have been enjoying a moratorium since 1998, which has led to their extraordinary boom. Secondly, there is a discrimination in VAT rates which penalises digital goods in relation to physical goods. I think that we need to address these two issues through legislation.
(ES) Mr President, Commissioner, ladies and gentlemen, I also welcome the opportunity that the debate we are holding gives us, a debate about four reports that we are going to vote on at the end of this morning's session. These are reports that I think deal with issues that are very important to address, to try to provide solutions to the central problems in the European Union; reports that deal with how to address early school leaving, youth unemployment, the economic crisis and migratory movements.
In this regard, firstly, I would like to make a brief comment about early childhood education. As Mrs Honeyball said, I believe it is one of the issues that has not been given the attention it deserves. We know - and every day we have more studies that confirm it - that it is during early childhood that the most intense development of our cognitive and emotional abilities takes place. For this reason, all the studies say that investing in the first years of life produces much better results than doing it later. I believe that it is time, beyond focusing on university studies or on professional training, as we have been doing, for us to concentrate on early childhood learning.
Another report that seems very important to me is Youth on the Move, one of the main aims of which is to address early school leaving. I believe that this issue is absolutely connected to youth unemployment, with the very high percentage of unemployment that we have in our Union. We must provide answers for the future of these young people, who are the future of the European Union.
To conclude, with regard to the report on the cultural dimensions of the EU's external actions, I would like to highlight the importance of culture in our cooperation policies. It is important to create a better mutual understanding with third countries and, in these times of great upheaval to the south of our borders, I believe it makes a lot of sense to answer these questions.
Mr President, 'if you want to know where hell is, ask the artist, and if you cannot find the artist, you know you are in hell'. I think this quote, which I found by an anonymous author in Sarajevo, summarises the importance of arts and culture not only for open societies but also for our relations with the rest of the world. Bosnia and Herzegovina, with Sarajevo as its capital, belongs to one of the black holes on the European map, and this is due to our history. Now, however, we have to look to the future.
The people of Sarajevo have come close to knowing hell, especially during the siege of that city, and arts and culture have helped people there to survive. The orchestra rehearsed while the city was being shelled, and the winter festival full of arts and culture continued. Sarajevo deserves a European spring. The next generation suffers from the wounds of history, and we have an important responsibility as Europeans to look to the future with them and to include them in the European horizon.
I fully support Ms Pack's initiative and I want to ask Parliament to support it and to do everything we can to include Sarajevo as a European cultural capital. I believe that, if we all want this, it absolutely can be possible, because it would be very disappointing if our ideas and common sense were to be blocked by bureaucracy.
(PL) Mr President, the parts of Mrs Schaake's report which speak about the need to increase the mobility of young people from European neighbouring countries are very important. While, on the one hand, it seems to me that over-involvement of the European Union in cultural activity in the Member States is not necessary, I think, on the other, that in view of what is happening today in Tunisia, but also in view of the events of two months ago in Belarus, it is important that the European Union, with its cultural message and its message about democracy and the rule of law, addresses itself to the young elite of neighbouring countries, and that money is found for youth exchanges, joint courses of study, travel, the establishment of universities and support for teaching programmes. Such programmes do exist in the Member States - at the Centre for East European Studies in the University of Warsaw in Poland, for example. This should be seen as an example, and it is to be welcomed that Mrs Schaake is pointing us in this direction today. Without this, we will not be able to achieve anything.
(DE) Mr President, Commissioner, ladies and gentlemen, visitors in the gallery, it is a great honour for me, perhaps no longer as a youngster, but still as a new Member of this House, to be speaking here for the first time.
I would like to characterise the flagship Youth on the Move initiative, part of the Europe 2020 programme, as an excellent objective for the greatest possible improvement of the entry of young people into the labour market, with two main emphases. As well as early years education, it targets, firstly, the reduction of school drop-out rates and, secondly, increasing the number of graduates. As a result, to a not inconsiderable degree, of the setbacks caused by the economic crisis, but also, and above all, as a result of structural deficiencies in many - almost all - Member States in other areas, the Member States of the EU have completely different prerequisites.
Allow me to cite my own home country as an example: Austria has a school drop-out rate of just 8.7%, as compared to the EU average of around 14%, and it would certainly be worth examining Austria's dual system of vocational training, which is supported by the social partners. Germany, too, is very successful in this area. Let us take that as the benchmark. Austria itself, however, should strive to achieve a benchmark when it comes to the unsatisfactory number of highly qualified graduates there. There are considerably higher numbers of qualified academics in other Member States, and we should study their systems. There is much that we can learn from each other in these areas.
The failures demonstrate very clearly that there is a need for action - we need to overcome the gulf between the education system and the labour market quickly and efficiently.
In closing, however, I would just like to offer my sincere thanks to Mrs Pack and to support her when I say that having Sarajevo as a European Capital of Culture is not a derogation, it is a must!
Mr Becker, I did not want to cut you off as I know it is your first speech in this House and I wish to welcome you. I hope that in the future, the allotted time can be adhered to but, in any case, I wish you great success in your work as a Member among us.
(RO) Mr President, there are countries in the European Union which have a national unemployment rate of 20%, but a youth unemployment rate of 40%. It is not the case in just one country, but in very many countries, where the average youth unemployment rate is twice the average national level.
If we are talking about European integration or the future of these programmes and projects which we have in mind here, all these young people must feel European. All these young people must also find their future within the European Union's borders. This is why I strongly feel that we ought to talk much more about providing young people with access to jobs and about the future these young people have in the European Union when we mention the 'Youth on the Move' programme.
I believe that the solutions we are providing to these issues are not good enough and that we should focus much greater attention on the way in which Member States implement the projects and programmes which we have in mind here. I believe that the European Commission's role is to encourage more Member States to implement these programmes properly and meet young people's needs.
(SL) Mr President, at a time when cultural differences between nations are leading bureaucrats to close borders - as most recently demonstrated by the Danes - and build high walls, they prefer to leave conflicts to be resolved with arms rather than with understanding and compassion. At a time when artistic achievements are becoming single-use goods and a major source of profit, when all-powerful global monopolies are being created, which are dictating trends and values, the report on the cultural dimension of our External Action Service and the cultural dimension of the European Union as a whole is more than just welcome.
The report talks us through the ways in which our common cultural image and the artistic achievements of small nations and Member States of the European Union in contact with the cultures of other nations can raise the standard of our public debate and even ease our diplomats' and strategists' burden in finding solutions to innumerable crises, at home and around us. By refusing to observe borders, new media and new technologies are opening up immense opportunities in the process. I would have liked the report to have devoted a word or two to books, to the idea, for example, that books should not be subject to taxation. We could speak of cultural management or about giving a new impetus to the one-time idea of Melina Mercouri for a European Capital of Culture. Ladies and gentlemen, Commissioner, let us give Sarajevo a chance!
(PL) Mr President, the process of early childhood education is one of the most important duties both of parents and the state. In this context, it is important and appropriate that the resolution stresses the significance of the early teaching of regional and minority languages. Of particular importance is teaching using the mother tongue as the medium of instruction, because it is known that the language in which children think is also the one in which they more successfully assimilate knowledge. Therefore, it is unacceptable that in schools for indigenous national minorities, instruction in a language other than the mother tongue should be introduced from the first and second years, something which was recently decided by the Lithuanian Parliament. The compulsory introduction of bilingual instruction is understood unequivocally by the Poles who have lived in Lithuania for over seven centuries as discrimination which should be brought to an end.
(FR) Mr President, I am very sorry to hear the consequences of the earthquake in your country.
(SK) I would like to applaud the work of Mary Honeyball on the early years learning report. I can sense from the text the effort that has been made to overcome ideological prejudices and find a compromise across the political spectrum. This is right and proper, as it involves the family and the well-being of children. Parents have the main responsibility for raising and educating their children. This is also confirmed by the references made by the rapporteur to the articles of the Charter of Fundamental Rights of the European Union and the UN Convention on the Rights of the Child. The responsibility of parents is also mentioned in the General Declaration of Human Rights - parents have a preferential right to choose the type of education for their children.
I also share the belief that investment in education and in early years learning will bring a return in future prosperity. There is evidence that children already develop the foundations of responsibility, understanding and social behaviour in their early years. The report also emphasises that caring for young people is the best way to prevent future juvenile criminality. I go into these factors in greater depth in the report prepared on the contribution made to the fight against juvenile criminality by policies on gender equality and parental responsibility.
Just like the rapporteur, I, too, am opposed to artificially increasing the percentage of women on the labour market at any price. Many mothers would prefer to care for their young children rather than have formal employment. They do not have the freedom to choose, however, as society places little if any value on the work of women in the home and in caring for children. The submitted report contains no proposals for states to place a financial value on the work of mothers in raising and educating children, at least in proportion to the contributions states make to the running of pre-school facilities. The report as a whole is a step in the right direction, and future social developments will oblige us to pay more attention to this topic.
(EL) Mr President, the 'Youth on the Move' initiative focuses on strengthening the mobility of young people, mainly for the purpose of employment. However, in times of economic crisis and when values are being questioned, the mobility of young people cannot be linked solely to preventing unemployment. With conservative trends threatening the unity of the European Union, and we heard some of them this morning, the mobility of young people can be used as an important instrument for strengthening European cohesion. The needs of the market should be taken into account as a secondary factor.
However, universities should maintain their independence and public character and their courses should retain their academic and research-based orientation. Higher education in the European Union should not be confined to reproducing models which created both the crisis and the loss of confidence. On the contrary, they should aim to create new standards of social cohesion and collectivity which the humanities and a European system of university classification based on them can develop in the right direction.
(DE) Mr President, ladies and gentlemen, visitors, the cultural diversity of Europe is an important commodity that we need to preserve and even develop in future. In order to make that possible, we need to face the challenges of the digital age not only in the information and knowledge society, but also, above all, in the cultural and creative sector.
Cultural diversity is not just an ideal; it is also a significant economic factor. Around five million people in the European Union are employed in the cultural sector. That equates to around 2.5% of the total population. The cultural sector is a growth sector that is developing faster than many other areas in the economy. The development of information and communications technologies is driven just as much by the content offered by the cultural sector as the nature and quality of that content have been changed and developed through technology. We therefore need a framework for the cultural and creative sector within which it can develop sustainably in the face of the challenges of the digital age. We need a modern, accessible and legally certain system in which everyone can develop on an equal footing.
The cultural and creative sector is a driver for Europe. We therefore need to pay some attention to this area, including when it comes to education and training. We need to provide young people with cultural and creative skills - including within the scope of lifelong learning. However, we also need to improve the business skills of our creative artists and to give them a sound media grounding in new technologies.
We need to create a framework within which those engaged in the cultural sector can safeguard their livelihoods. We therefore need to work intensively on the issues of copyright, social security and intellectual property, but also on open access to information and content, in order to ensure the continued development of the creative and cultural sector in the future in a digital environment and in order to enable us to retain cultural diversity and the cultural heritage of Europe as a significant distinguishing feature of the European Union.
Mrs Verheyen, during your speech, the interpreters indicated to me that they could not keep up with you. I did not interrupt you as it seemed to me difficult to do so and I apologise to the interpreters for this. I want to inform the Members that the system is changing so that instead of lighting the warning signal to the President, it will be lit for each of you when you are speaking. In this way, you can directly see that the interpretation teams cannot keep up with you.
(IT) Mr President, ladies and gentlemen, 'Life is beautiful, my love. You look out on the world and it is already yours'. These first lines of a simple poem show how great life is, and remind us that we are responsible for the world we are building for our children. In the report presented, Mrs Honeyball offers a timely reminder that the future of our children is shaped right from the very first years of their life, years in which institutions must take on a key role if our children are to grow up as we wish.
I agree with all the points made by the report: it is important that the Member States and the Union should shoulder responsibility for measures to support children's early learning, but they must claim a role that cannot be solely delegated to parents, or to those who work in the education sector. As I always maintain at meetings of the Committee on Women's Rights and Gender Equality, parents living in poverty mean children raised in poverty. Children have the right to receive help and services from Member States and from the Union. If we are to overcome poverty, social exclusion and illiteracy, we must support our children from their first steps.
To this end, we must invest in care and education from the earliest childhood, and monitor the services provided and the proficiency of providers. All children must be able to access education, regardless of social background, and we must ensure that this opportunity is also available to the children of asylum seekers, refugees and all those who have permission, even if only temporary, to reside within the Union.
Mrs Honeyball emphasises research and the exchange of best practices, the wise use of Structural Funds and programmes such as Comenius, and, finally, the need for the States to reclaim their crucial role in the earliest years of children's education, to ensure that objectives for smart, inclusive and sustainable growth are met.
(CS) Mr President, the report on early years learning is not and cannot be an attempt at the unified arrangement of this highly individual matter. I see it, however, as an important contribution to the debate on common European aims and values in pre-school education. The research in this area emphasises the significant role which pre-school care has for the healthy development of children and their further integration into society. It seems that pre-school education has a positive effect also on the further education of the child, and that investing in early years learning in the broadest sense of the word is more effective than any later intervention. It is therefore in our interest to support this type of education, also with a view to achieving, among other things, the objectives of the EU 2020 strategy and increasing the number of inhabitants with a high quality university education, while at the same time reducing the proportion of people who do not complete their studies. High quality pre-school education can bring us much closer to these objectives, perhaps more than we are willing to admit at the moment.
(IT) Mr President, ladies and gentlemen, first of all, I would like to thank Mrs Honeyball for the work she has done. Ensuring that all children have access to education and support structures in their earliest childhood must become a right both for parents, especially for mothers, but, above all, for children themselves, because it means that they can lay solid foundations for their education, be supported in their social integration and personal development, and have a better chance of finding a job once they become adults.
More generally - as other fellow Members have reiterated - the Commission's Communication on the EU strategy on the Rights of the Child states that, in 2009, more than 6 million young people dropped out of the school system, having barely completed lower secondary education and, of these, 17.4% did not go beyond primary school. These figures are worrying and lead one to think that the school and educational system is often neglected and does not receive the investment it needs.
Investing in the quality of education, right from the first years of life, represents not only an essential starting point for a child's cognitive, sensory and motor development, but is also a prerequisite for building an inclusive society that offers a wealth of opportunities for future generations.
In addition, the improvement in the quality and number of nursery schools and structures for early childhood - as provided for in the objectives set out in the conclusions of the European Council meeting in Barcelona - allows working parents to balance home life and work. Unfortunately, however, the statistics show that many Member States still have a long way to go before they reach these objectives.
Mr President, Youth on the Move contains many encouraging initiatives. These include, in particular, plans for a European student lending facility, the European Youth Guarantee, to ensure that young people are in either training or employment within four months of leaving school, and the recently announced Youth at Work plan, designed to build contacts between young people and businesses.
However, I feel obliged to urge a note of caution. In 2010, EU countries achieved just one out of five benchmarks set for education, and that does not augur well for Europe 2020. If Youth on the Move is to enjoy better success, its implementation and progress will have to be closely monitored on the ground and by Members of this House in our constituencies.
(PL) Mr President, today's discussion is one of the most important and significant discussions to be held in the European Parliament. It concerns the entire culture and education sector, and, therefore, the foundation which permanently underpins our vast European home. We must remember this and attach enormous importance to this discussion, bearing in mind that not everything has been given us forever. We have to know that this huge European home, if it is to be a strong one, must have a strong foundation and be resistant to further potential crises and perhaps great changes which cannot be ruled out and may be waiting for us.
So I wanted to thank all the rapporteurs for these very good reports and, in particular, both Mr Zver and Mrs Honeyball, because for the first time, we are taking a comprehensive approach to education. We want to give outstanding and wide-ranging abilities to all our children, starting from the earliest years until they are in tertiary education. Today, if we want European society to be mobile and young people to be open, sensitive and competent, we should have a responsible approach to the whole area of education, and, after all, the indicators we have at present are alarmingly poor. One third of the citizens of Europe do not have any vocational qualifications.
As for the cultural dimension, I would like to thank the Commissioner for the information that the European External Action Service is going to have ambassadors and cultural attachés in all the countries of the world. I would like to thank Mrs Sanchez-Schmid, because support for culture means, above all, support for the business connected with culture, but, in particular, it means support for the inner aspect of culture. This is why cultural undertakings must have administrative support and need a reduction of bureaucracy in administrative systems, but they also need support with raising capital, which may also come from Union funds. We share this mission together, and this is why, as I close, I would like to ask the Commissioner to relate this serious and important discussion to the Council, which is absent today, so that in the forum of the Council, too, it will be possible to discuss these important tasks for Europe.
(SK) Mr President, as the shadow rapporteur in the Committee on Regional Development for the report on unlocking the potential of cultural and creative industries, I consider it important that the cultural and creative industries have been recognised as an instrument for local and regional development. Plenty of regions are still lagging behind - for reasons that include the financial crisis - and cultural and creative projects will certainly help towards creating jobs and making these regions competitive.
It is important for Member States, regions and local authorities to make the best possible use of EU programmes supporting culture and creativity, political cohesion, structural policy and others. The definition of the funding options is important for the cultural and creative industries. Funding is the greatest obstacle to growth for many businesses. It is therefore also important for private capital and public/private partnerships to be brought into culture and the creative industries, as the rapporteur requests, and to emphasise the importance of sponsorship. I support the motion for a resolution.
(GA) Mr President, it is great that we are discussing this important matter this morning and it shows how serious we are about cultural and educational matters.
Culture and education are intrinsically valuable in themselves. Both have a huge part to play in creating a united Europe and in the development of our economies as we move forward. The initiatives we are discussing here this morning would facilitate that.
Youth on the Move is a wonderful initiative. Many have benefited from it already and will do so into the future, but one thing is vital and that is that there is mutual recognition in all Member States of qualifications and diplomas. This would facilitate greater movement, but also raise the standard in each of the institutions.
I also have to say - mea culpa - that I am a late convert to early childhood education. Like many, I thought it was basically a babysitting service, but now I know that it is the best investment and it gives the best return for investment in education at any level. Certainly it reflects an old Irish saying, 'well begun is half done', and it can be done at early childhood level.
I also want to emphasise the importance of intellectual property rights (IPR), in particular, for actors. Many of them are living on the breadline and they deserve to benefit from their genius and this certainly can be done by protecting the IPR online and offline environments.
I also want to put on my sporting hat and say that sport is a very important part of culture and education as well. I have called for an indigenous festival of sport in Europe. If we do that, then we can contribute greatly to sport as part of our culture.
My last point is that I visited Mannheim last year. There, under the one roof, was a music school which involved production, performance, education, the creation of instruments, etc. This is something that could be emulated in other places.
(ES) Mr President, allow me to join in the words of support for the residents of Lorca, in Spain, that have been affected by this natural disaster. It is a land that has demonstrated its support many times and it will be able to appreciate the support shown by the European Parliament today.
Commissioner, in 1989, the then President of the Commission, Jacques Delors, stated that education and culture should be the soul of Europe. We now know that it is not only the soul, but the heart and muscles of Europe. Without equal opportunities, which improve the opportunities of all children and all young Europeans, without social cohesion, which provides education, without the ability to compete, which contributes to the spread of knowledge among all citizens, the European Union will be weak. However, with all of that and culture, it will have the place it deserves in the world.
Mr President, in 2014, it will be 100 years since the murder of Archduke Franz Ferdinand, which triggered the start of the First World War. It was also in Bosnia and Herzegovina that we had a bloody war in Europe in the 1990s. It is important to mark those tragic events, which led to many deaths, suffering, division and horrors, but it is even more important to mark and celebrate European unity and peace today.
Sarajevo is a city which, despite everything that happened, has maintained its multicultural spirit and strength. In order to recognise this, it would be a strong symbolic gesture to name Sarajevo European Capital of Culture 2014, to reaffirm Europe's message of peace and stability. It is a pity to miss out on this historic momentum by turning to the rules. It is only when we deal with our past, when we recognise and face history, that we can look openly to the future, so please give Sarajevo this possibility.
(HU) Mr President, for an ageing Europe, it is vital that all young people make the most of their talents and succeed in the labour market later on This requires an education that, already in early childhood, aims to balance the disparity of opportunities; one that pays special attention to providing education, professional training, and employment advantages to every young person, irrespective of their financial situation, social and ethnic background, and disabilities or perhaps other health problems.
The 2020 strategy aims to raise the level of tertiary education to 40% and to reduce the share of early school leavers to 10%. To achieve this goal, every Member State must aim to go in this direction. There are places where nowadays, we see exactly opposing tendencies: a decrease in the age limit for compulsory education and a reduction in the number of state-funded higher education places.
Europe's future sustainable growth and innovative capacity can be guaranteed only if everyone contributes their own efforts, and if every country travels along the same path.
(ES) Mr President, I, too, of course, would like to add my support for the residents of Lorca.
In this debate about education, I want to reiterate an important point: the need to include in secondary school studies a specific subject covering the history, aims and workings of the European Union.
I have already talked about this issue in the last term, in plenary, after the failure of Constitutional Treaty referenda. Fortunately, last year in this House, the Løkkegaard report on journalism and new media, approved in September, supported the introduction of this subject in paragraph 13. I myself submitted an amendment in this regard.
Recently in Spain, the Valencia regional government decided to include a subject for the next academic year. It is an initiative that other regions and countries should follow. I understand that the Commission, of course, supports and welcomes initiatives of this type.
Ladies and gentlemen, we only value, we only appreciate ...
(The President cut off the speaker)
(PL) Mr President, Youth on the Move is one of the most important initiatives of the Europe 2020 strategy. We must promote economic growth based on modern technologies, which can only be created by educated people. We must give the right support to children and young people. Foreign language instruction, sports and cultural activities, voluntary work and youth exchanges - these are programmes which should be accessible to children and young people in all regions of the European Union.
We must bring about an improvement in educational standards and reduce disparities - at all levels of education, from nursery to university - in every region of the European Union. In the opinion of Professor Jacek Kochanowicz, a lack of the ability to cooperate is one of the greatest problems for the development of Poland and the European Union - we must change this, too. Human capital comes from education, and social capital comes from trust between people. Investing in educational and cultural programmes ...
(The President cut off the speaker)
(PT) Mr President, first of all, we should look at the context in which we are having this debate. We need to compare the fine words we are hearing here on the importance of culture and education with the reality. The irrefutable reality is of a sharp divestment in these areas; a retreat of the state that threatens its social role and has the result of exacerbating inequalities in access to education, to knowledge and to culture. The result is the multiplication and deepening of social inequalities.
The reality in Member States such as Portugal is the closure of thousands of schools, thousands of teachers being without a job or a secure job, and the chronic underfunding of the state higher-education system and the increased cost of attending it. The reality is that budgets for culture are being slashed to penury levels.
Let us not, therefore, ignore this reality that investment is urgently needed: all the more so if the shameful and obscurantist intervention plan drawn up by the International Monetary Fund (IMF), the European Central Bank (ECB) and European Commission is implemented.
(EL) Mr President, I should like to express my sympathy with your compatriots; we look on Spain as a friend and sympathise whenever anything happens there. The 'Youth on the Move' report is one of the most important initiatives included in the EU 2020 strategy for promoting and providing more opportunities for education and training for young people and helping them to make the transition from education to the labour market. Education, lifelong learning, innovation and culture certainly lead to progress. There is a Greek proverb which says that heads make capital, not the other way round, which is why we must identify, highlight and develop the skills and abilities of our young people, which we can do if we ensure that they can find employment in keeping with their qualifications and skills.
(The President cut off the speaker)
Mr President, these reports are at best bestrewn with paradoxes and at worst are full of hypocrisy.
They talk approvingly of diversity, but welcome the eradication of diversity between nations. The diversity that they promote within Member States involves the promotion of the cultures of recent arrivals, which are anything but European. As populations change, so will their cultures. Indigenous cultures will be displaced and lost. They talk about freedom of expression but are only convincing when they express their intolerance of those with whom they disagree.
They want to promote only cultural values of which they approve; those consistent with so-called 'European' values. In the political sphere, we saw on Tuesday this Parliament's attitude to freedom of expression when it voted to hand over a Member of this House for a show trial in France for a thought-crime offence, without even being given the opportunity to defend himself.
(FR) Mr President, the present situation of young people in Europe is very worrying - as you are aware - since there are five million young people out of work.
Today, I am delighted with the European Commission's ambition to want to democratise young people's access in Europe. However, I believe that we have to go beyond this 'Youth on the Move' programme and, above all, avoid the trap of wanting every young person to go to university. We need to be relevant to all groups of young people, including those who are the furthest removed from the European Union and especially, of course, apprentices. It is with this in mind, I believe, that we should urgently introduce a genuine mobility programme for these target groups, in addition to the Leonardo programme. I think that the Erasmus name, the Erasmus hallmark, should be used for all the programmes and in a variety of forms, in particular, for apprentices, so that we have the necessary ambitions to achieve our aims.
The second issue is that of funding. We must put in the resources because, as many of you have pointed out, youth and education should be the top priority for the Union's future.
(PT) Mr President, this is an opportunity for an extraordinary commitment to the social mobility of young people and a decisive commitment to training a generation with an open worldview; a generation with skills that, because it has global vision and thinking, is capable of contributing to its regions' development and to Europe's progress. This is because, if all young Europeans have the experience of study, of a work placement or of employment in a different country, they will not just acquire more skills, greater independence and better vision, but they will, above all, gain enormous added value from contact with other young Europeans and exchanging experiences with them.
More than ever, Europe needs a generation of Europeans who know and trust each other, and who know and trust Europe, in order to carry the project forward. Therefore, allow everyone from Fajã Grande in the Azores, Europe's westernmost point, to participate. We must ensure that no one be left out for financial reasons.
(SK) Mr President, the report on early years learning includes a mention of the work experience approach to education for children from poorer families. Of these, the rapporteur identifies children from Roma families, who have very little access to early years learning, as the most at-risk group.
It is therefore very important for Member States to create specific conditions for access to early years learning for children whose families do not, for various reasons, provide them with the sort of material and family support that would enable them to take part in the standard education system without major problems. Special care for children from the more at-risk groups, however, must be provided in a very sensitive way, in order to avoid stigmatising these children or families, which might increase the risk of their social exclusion.
We must therefore systematically modify and improve the special care mechanisms for these children, so that we can successfully integrate as many children as possible from at-risk groups into our society.
(DE) Mr President, the first three years of a child's life are crucial for the development of the brain and for language learning. Without a certain level of language acquisition, further learning is scarcely possible, as the language deficits can only be overcome with great difficulty with increasing age.
The report observes that most immigrant children in the EU are educated without adequate linguistic knowledge. At the same time, it declares that migrant families and minorities such as the Roma make much less use of the early years education offered than other families. We cannot allow it to be the case that the level of our schools continues to fall and fall because so many children quite simply cannot understand the teaching. In other words, every child - migrant or not - must have mastered the national language by the time they enter school to a degree that enables them to follow the teaching taking place there.
(PL) Mr President, the work on creating a European early years learning framework based on shared goals and values points us in the right direction for the harmonisation of our education systems. Stressing the importance of the first years of life in a person's subsequent development and emphasising the potential inherent in early childhood is extremely important in the context of implementation of the 2020 strategy. To my mind, the subject we are discussing is exceptionally relevant to the current situation. In my country, a new law entered into force last month on forms of care for children up to three years old. The new law extends the range of childcare facilities and introduces several new forms of care: children's clubs, day carers, legal nannies and workplace nurseries. These changes are meant to create favourable conditions for the proper development of children. The variety of educational possibilities allows this development to be assisted and stimulated in all areas while making use of the child's own natural potential. Opening workplace nurseries will make it easier for parents to return to the labour market after a longer break.
(The President cut off the speaker)
Mr President, when referring to Youth on the Move, we are talking about money, but first of all we are talking about the future. Innovation, creativity, employability are topics that are really important for all of us in the European Union. It is good that the Commission has focused on this crucial moment of entering into the labour market, which is exactly what I would like to focus on too. Young people are confronted with the sad reality, with the bad working conditions of internships today, even with exploitation. And, of course, there is the stigma, when entering into the labour market, of wondering 'am I really needed?' when there are such high unemployment rates.
That really is my huge topic right now, so I urge the Commissioner to please keep on track and focus also on the future, to create something like a statute for internships which establishes rules against exploitation ...
(The President cut off the speaker)
Member of the Commission. - Mr President, I would like to start by expressing the Commission's sympathy for, and solidarity with, the people of Lorca and its neighbourhood. As a child, I experienced a very strong earthquake in my home city, and I know how horrible the experience is.
As Europeans, we should not be satisfied with the situation of the European education system. We cannot accept that one in seven of our young people leaves school without the skills and qualifications that he or she needs in order to find employment and have a fulfilling life. Nor do I accept that one in five of our young children cannot read properly.
We have to really give our full attention to our education systems. We have to strengthen them by strengthening our mobility programmes, because through mobility, young children, students, workers and volunteers get the transversal skills that they cannot get through formal education. I think that cutting our budgets on education is a very short-sighted policy. Once again, I plead with the Member States and governments not to do that, especially in times of crisis, because this will have very negative repercussions in the future. We must work together to ensure that, in the next multiannual financial framework, the provision for education and mobility is higher than at present, because that is what we need in order to exit the crisis and give meaning to our people.
One honourable Member made a reference to subsidiarity. Let me assure you that all our policies and all our recommendations on education and culture fully recognise, and comply with, subsidiarity rules. We do not dictate to Member States. We simply make recommendations to Member States. We give them the platform to work together to exchange good practices and to learn from each other.
Cultural and creative industries are important - as many of you have mentioned - as a motor for development and for job creation. However, let us also remember that these creative and cultural industries have a value per se. Creativity and culture are values of the European Union which we have strengthened and have to maintain. After analysing the input that we have received on this topic from all the stakeholders, and following the public consultation with the stakeholders, we are about to put forward recommendations on how we should strengthen and support cultural and creative industries in order to develop and produce the results that we expect them to.
Regarding the external dimension of culture - culture in our external relations - I think we have a responsibility to do this. Let us not forget that we have all signed and adopted the UNESCO Convention on Cultural Diversity. We have to work with all the countries which have adopted the convention in order to ensure that it is implemented. Let me stress that such cultural exchanges with the outside world will be beneficial not only for them, but also for us, because we are enriching our culture, our knowledge, and our values in the world.
Finally, I have taken note of the strong support that you all expressed for Sarajevo getting the title for the 2014 Capital of Culture.
Mr President, thank you for having conducted this debate with as much democracy and generosity as to enable many of my fellow Members to participate. The debate has, above all, been a high quality one and it has focused on the following: we want to strengthen and maintain our current mobility programmes which are part of the lifelong learning and Youth on the Move programmes. Our message to Member States is that they should pay more attention to, and also invest more money in, youth policies which span several sectors. We also want this debate to yield a further benefit; we want Member States to continue reforming their education systems and social policies, as well as their markets and the like.
I would like to respond to one objection which cropped up during the debate. The Youth on the Move dossier does not focus very much on the importance of the market; we actually wanted to avoid that question altogether, but we have emphasised in several places that education systems need to adapt to the needs of society and the economy, and that this large gulf, this large gap, should be reduced as much as possible and that young people should be enabled to enter the labour market with as few obstacles as possible. Interestingly, that is precisely what the youth organisations pointed out during the preparation of the report.
By way of conclusion, I would briefly like to emphasise the following: let us make use of all this positive energy that we have here in the European Parliament, the temple of European democracy, as well as in the European Commission, and let us do everything to ensure this report does not remain merely a dead letter.
rapporteur. - Mr President, I should like to thank everyone for the helpful and constructive way that we have conducted this debate today. The overwhelming majority of you, with only one or two notable exceptions, were very much in favour of my report on early years learning and the other reports we debated today. I think we have really put down a marker for the future that education is extremely important. It is not only important for children, for the very young children I have been talking about and the young people that my colleague has been talking about, but it is also important for the future of Europe. I therefore strongly support what the Commissioner has said, that Member States should now continue to invest in education and should not be using the economic climate to make cuts, because making cuts in education would be the worse possible thing to do.
Education is about our future, it is about having adults who are employable, who are fit, who are healthy, who are not a drain on our social services. We understand that and we have got to convey that message back to our Member States so that they can exercise their subsidiarity to make sure that what we have been talking about here is actually put into practice.
rapporteur. - Mr President, I am coming back to you with some concrete next steps on the report on the role of culture in the EU's external actions that we talked about this morning. I want to start with a quote from a Hungarian diplomat in the United States, Mr Simonyi, who said that 'rock and roll, culturally speaking, was a decisive element in loosening up communist societies and bringing them closer to the world of freedom'. When we look, in particular, at today's uprisings of the young generation in North Africa and the Middle East, we can see that, today, an open Internet is that decisive element for moving into the world of freedom. We need an Internet freedom strategy to facilitate free expression, press freedom, access to information and access to cultural and educational content.
This is a priority, but there are many more concrete suggestions in the report, for which the foundations are already laid down in both the Lisbon Treaty and the ratification of the UNESCO conventions. They now need practical implementation.
The External Action Service should coordinate the work of different Directorates-General and create a Directorate-General for cultural and digital diplomacy. EEAS staff should be trained, and a cultural attaché is needed in each EU representation. There needs to be coordination, streamlining and mainstreaming through an interinstitutional taskforce which should report back to the European Parliament.
We ask the Commission to adopt a Green Paper in 2011, followed by a communication on a strategy for cultural cooperation in the EU's external actions. We also call for capacity-building through the funding of initiatives independent of government, and we want to promote EU cultural activities in the rest of the world on line also.
Existing programmes, such as the European Neighbourhood Policy and the European Instrument for Democracy and Human Rights, have cultural components which need to be coordinated and strategically deployed. We also need to protect and promote cultural heritage, such as through the Blue Shield programme, and we need to engage in cultural policy dialogues with third countries.
Human rights should be respected, and cultural arguments can never be used to justify violations of human rights. I would recommend that colleagues read the report. I think that this debate shows that we need many more discussions on culture in the EU.
Mr President, Commissioner, after all these speeches, I wish to thank my fellow Members, the shadow rapporteurs as well as the rapporteurs of the committees who produced opinions, who suggested to me many ideas and who have made it possible to improve the text that we are voting on today.
I would now like to look further down the road with you. How are we going to follow up on this report? We are asking the European Commission to draw up a White Paper, following on from its Green Paper, so as to perform a review leading to a genuine strategy for the creative and cultural industries. We are also eagerly awaiting legislative proposals on how cultural goods are taxed, on the governance of collective management societies, and on budget allocations for the programmes relating to culture, education and media.
We must turn our ambitions into specific measures. Why not introduce straight away a reduced VAT for all cultural products, whether they use a physical medium or are online? Disparities in taxation produce distortions that, without exception, run counter to the competitiveness of European companies. The Americans have had a competitive advantage for a long time thanks to a tax moratorium on these services. Will Europe do something about it? Why not also consider a single price for digital books across Europe? French politician, Edouard Herriot, once said: 'Culture is what we are left with when we have forgotten everything'. Nevertheless, culture can be quickly forgotten if we do not protect it, if we do not maintain it, if we are not interested in it.
I hope that Europe will give itself the means to promote its culture, so that its model and heritage can exert influence, so that Europe can defend its identity and is able to grow its economy.
I have received one motion for a resolutiontabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place today at noon.
Written statements (Rule 149)
The future of the European Union rests on its young people, on their potential and ability to embrace the current EU project and take it to a new dimension of inclusion and cooperation between Member States. The first condition ensuring that the young people of today become Europe's citizens of tomorrow is for them to get to know one another. This means them coming into contact with as many cultures as possible within Europe, moving around freely and studying in as many Member States as possible. With this in mind, I think that lifelong learning programmes, such as Erasmus or Leonardo da Vinci, must receive more substantial financial support from the authorities in the coming years. Europe needs an ever-growing number of its school pupils and students to come into contact with a new social, educational and cultural model. I believe that the mobility programmes aimed at young people will successfully bring about a real change in the attitude of Europe's young people and create a shared vision for them about what Europe stands for, in areas from education, science and research to culture and our common values.
This report sends a clear message: the European Union must incorporate a consistent and coordinated cultural strategy into its foreign policy. The bonds that unite more specifically Europe and the countries south of the Mediterranean are going through deep changes. A wind of freedom is blowing on the Arab world. Culture is a significant asset. It contributes to a living and long-lasting democracy. Cultural and educational exchanges encourage the emergence of an organised civil society. Cultural cooperation is also one of the keys to the Union's success for the Mediterranean. It leads nations to share and interact with one another, respect and better understand each other every day.
Ever since the 1990s, the European Union has seen an exponential increase in cultural and creative industries (CCIs), in terms of the number of jobs they have created and their contribution to gross domestic product. The nature of these industries is twofold: from an economic perspective, they help generate jobs and growth, and from a cultural perspective, they facilitate the social integration of citizens. The Commission's Green Paper officially recognises the economic and social importance of this sector of the economy. However, whereas some of our international partners are already making extensive use of the many resources offered by CCIs, the European Union has not yet developed a strategy based on cultural activities. In my opinion, the challenges posed by globalisation offer these industries great opportunities for development, which are likely to increase economic and employment growth potential. In concrete terms, the ability of CCIs to boost social and territorial cohesion will depend on strategic investment. It will also be necessary to cooperate with local bodies, to pass on expertise and to exchange good practices. I also believe that the stronger safeguarding of intellectual property rights is an essential condition for protecting cultural diversity in Europe.
The European Commission communication entitled 'Early Childhood Education and Care' (ECEC) is a welcome initiative, because it examines problems in children's education and aims to establish means of providing children with the best start for the world of tomorrow. However, in my opinion, this Commission document lacks analysis of research and data on children's education, care and social protection, taking into account information from all 27 European Union Member States. Furthermore, I would like to highlight the close link between socio-economic disadvantage and opportunities to educate and teach children from an early age, because families on low incomes are much less likely to use ECEC services. Consequently, later on, some of these young people are neither employed nor in education or training. I understand the Commission's efforts to encourage the Member States to exchange examples of good policy and practice, making use of the open method of coordination, but it would be much more useful and effective to draft and adopt common quality criteria. This would promote data collection and benchmarking in all European Union Member States, because data collection is particularly important for observing progress and measuring outcomes. I would like to point out that there is a particular lack of information on children from families with social problems, on children with special needs and disadvantaged children.
This own-initiative report is devoted to the issue of the study mobility of young people, which arises from the 2020 strategy. It is undoubtedly right to increase the competitiveness of young people by creating conditions within the framework of university education for them to spend at least one year in another Member State. Mobility, a system of recognising credits and other measures will limit the growth in unemployment among young people, which stands at an average of 21% in the EU today, which is an alarming figure. Personally I very much welcome the appeal to the Commission and the Member States regarding support for voluntary activities, and for measures to be introduced in legislation that would make it possible to recognise voluntary activity by the unemployed as time spent working. This measure will lead, particularly with young people, to a strengthening of work habits, to greater competitiveness and to greater motivation in seeking work. In my opinion, it is no less important to have a permanent link between the requirements of the labour market and professional education, a link that has to be highly flexible in this regard, so that future graduates can be best placed on the labour market, bringing about a gradual reduction in unemployment among young people.
I would like to emphasise my strong support for the 'Youth on the Move' framework, aimed at improving education systems and vocational training in Europe. I think that this is of paramount importance with a view to developing specific policies supporting youth mobility and facilitating a stable transition for them from the education system to employment. An important factor which needs to be considered is that young people are one of the social groups hit hard by the global economic crisis. We have a duty to support young people entering the labour market, both for their sakes and to support the European economy. Today's young people are the leaders of tomorrow. This is why it is vital for them to have the opportunity to develop their skills, abilities and knowledge now so that, in the near future, they can make an active contribution to the European Union's growth and development. We must lay the foundations for concrete policies which will support young people and provide them with greater mobility and opportunities to study abroad. The role of this mobility is not only to support the economy but, at the same time, to make an extremely important contribution to creating cultural cohesion at European level.
I consider our discussion devoted to education and culture to be an important one, and would like to add an approach that so far has been missing from numerous important considerations. Mutual understanding and respect for one another are fundamental conditions for traditional national communities, minorities and majorities living together harmoniously and prosperously. Education plays a vital role here. If the history and literature of minority communities were taught in majority schools, and if minority education efforts were to include majority culture, communities living together would get along with each other more harmoniously. Language education also has a prominent role in cultural understanding. This is true not only in the process of learning world languages, but also in the relationship between majorities and minorities living alongside each other. I believe that it is not only minorities who should have to study the language of the majority, but also vice versa. Everybody could live a richer life, allowing mutual respect for one another to manifest itself. At the same time, in knowing each other's language, generations growing up would develop a much more positive attitude towards each other, allowing them to create relationships with their peers of the same age more easily, which would be decisive with regard to the future of these regions. And lastly, I find it important to mention the importance of a deep understanding of cultural heritage, so that communities living together can recognise and respect each other's cultural values. I believe that the concrete task of the Commission is to promote all of these issues, while that of Parliament is to strengthen theoretical and political support.
Young people are the driving force of any society and its future. Their education, vocational training, qualifications and integration into the labour market provide the basis for achieving the Europe 2020 objectives aimed at smart, sustainable and inclusive growth. This is why I firmly believe that Europe must continue to invest in their development and initiatives like Erasmus, Leonardo and 'Youth on the Move' should be constantly developed further and made popular. Improving the quality of education and training, as well as young people's access to it, are important steps on the way to reducing unemployment and developing the European economy. Unfortunately, Europe still has regions and social groups where there are limited conditions for this. Efforts must be coordinated to resolve this problem. It is also important for education and training programmes to be more closely linked to business needs and to stimulate young people's potential and creativity so as to make them more competitive on the labour market. I support the efforts to encourage youth mobility, both during their education and in connection with their professional life. I think that this is an important condition for developing new skills and their self-awareness of their European identity.
The cultural dimension of the EU's external actions is one which is important and very much needed. Around the world generally, European culture is seen as attractive and desirable. It is more difficult to find acceptance for European values. Working in the ACP-EU Joint Parliamentary Assembly, I have repeatedly experienced cultural differences and their consequences.
As Europeans, we try systematically to promote values and principles which, for us, are fundamental and inalienable. This quite often meets with a lack of understanding from our partners. Some of them see in this nothing less than a kind of cultural imperialism. This is precisely why it is so difficult to persuade our partners that the values promoted by the European Union are not an attempt to impose our way of thinking on others. The fact that we try to spread our ideals, for example, in the field of human rights, follows simply from a moral imperative. We respect difference and diversity, but we cannot give up principles which we consider to be fundamental. We will not accept discrimination, and we will not give up the protection of human life and human dignity. On this, the Union is united and in full accord.
I would like to congratulate Mr Honeyball on his excellent work, and for having noticed critical items that may not have received sufficient attention in the past. These include, in particular, recognising the connection between poverty, a disadvantaged situation, and poor school performance. I would like to remind my fellow Members that there is an additional connection: the disadvantaged situation is particularly pronounced in cases where the child is living with disabilities that the parents, who are inadequately informed, neither understand nor accept. I will pay careful attention to this problem in the report I am currently working on. The work carried out by Mrs Honeyball and, in particular, the adoption of a child-centred approach, will be an excellent reference base in the future. The draft report 'draws attention to the general importance of studies before entering school, with particular emphasis on language learning as well as multilingualism and linguistic diversity', which I support joyfully and enthusiastically. I agree that supporting the early development of disabled children and helping them acquire adequate linguistic competence is a basic human resources investment which represents a once-in-a-lifetime opportunity. It is also important that in order to develop the linguistic competence of deaf children, they must first learn their mother tongue (sign language), which will allow them to become truly multilingual in the future. And this is an investment for reaching the EU2020 goals and for raising the level of employment, in order to achieve a more accessible, inclusive and sustainable society.
Support for youth mobility, especially for young people from the countries of the Eastern Partnership and the Union for the Mediterranean, is particularly important in view of recent events in Belarus and North Africa. The processes of democratic transformation which are currently beginning in Egypt and Tunisia can be strengthened thanks to the EU's efforts to educate the citizens of these countries in the spirit of democracy and respect for the rule of law and human rights.
Educated citizens are the greatest enemy of dictators and totalitarian regimes. The experiences of EU Member States can be used when organising such programmes. In Poland, for example, there is the Konstanty Kalinowski Scholarship Programme, which is operated, among others, by the Centre for East European Studies in the University of Warsaw - an international study centre which enables students from the East and the Balkans to study in Poland. The Union should also intensify efforts to establish a University of the Eastern Partnership, modelled on the Euro-Mediterranean University in Slovenia. The EU should support the initiatives of young and talented people to promote particular political strategies. A good example of such activity is the website Eastbook.eu, whose founders supply thousands of Internet users every day with information about events in the countries of the Eastern Partnership and the progress of the programme. The EU should also give support to young people from Member States for study visits to neighbourhood countries. This helps break down cultural barriers. Worthy of praise here is the Eurobus initiative - a journey around Ukraine organised every year for young people from the EU's Member States.
The adoption in June last year of a new EU strategy, Europe 2020, is intended to help bring us out of the economic crisis and contribute to further development of the European Union. It is also a significant step in terms of maintaining and even increasing youth mobility.
One of the priorities of the Europe 2020 strategy is the Youth on the Move initiative, the aim of which is to improve the results of our systems of education and make it easier for young people to enter the labour market. This aim is to be achieved, as the name suggests, by developing the idea of youth exchange and helping young people to acquire new skills. Statistical data show that currently, as many as 15% of young people end their education early, and in so doing gain qualifications which do not meet the needs of the labour market. In addition, only around a third of people have completed tertiary education, and this proportion is significantly lower than in the United States or Japan, for example. Therefore, one of the most important challenges facing the European Union is the need to give particular attention and financial support to these two problems. However, the situation will not improve if both the Commission and the Member States do not follow the guidelines contained in the Europe 2020 strategy. Youth mobility is a key to the further development of Europe, and if we aspire to the status of the world's most innovative economy, we must not neglect to invest in human capital, and particularly in young people.
In the context of the current economic crisis, the EU needs a global strategy based on innovation and creativity, which will contribute to economic growth and job creation. This is precisely why the cultural and creative industries must be encouraged. Consequently, I think that we need to ensure at the moment in Europe that there is a greater distribution of creative works and free access is provided to them online without, however, ignoring the fact that the artists and their works must be protected and receive fair remuneration. With this in mind, we must set up a legislative framework capable of supporting the development of these industries and of instilling confidence in consumers and those operating in the digital market, as this sector may facilitate the creation of new jobs, thereby capitalising on the European Union's cultural diversity and its innovative potential. At the same time, I think that we need new business models which will support these industries, by leveraging the benefits offered by the single digital market. In conclusion, I believe that this report marks a first step in the development of this sector. However, the Commission and Member States must step up their efforts to turn the cultural and creative industries into a core sector of the European economy.
I am pleased that, as part of the Europe 2020 strategy, we are focusing particular attention on young people, given the demographic challenges which our continent has to face. Against this background, 'Youth on the Move', a flagship initiative from the European Commission, offers concrete measures for raising the level of education and vocational training, including through mobility and facilitating access to employment. Apart from reducing the incidence of early school leaving and increasing the proportion of university graduates by 2020, I would like to highlight some aspects which may provide support to young people. The first aspect is the importance of devising more flexible educational programmes which will be compatible with holding down a job at the same time. The second aspect is the benefit of having a virtual mobility system to supplement geographical mobility. Another aspect is to encourage study grants offered to students by private companies. Support is also just as important for private youth initiatives, which can lead to job creation and, by extension, social integration.
Youth unemployment caused by the economic crisis is a considerable challenge across the EU, and so far, neither the EU nor the Member States have handled it properly. The employment situation of young people depends on general economic policy; Member States, therefore, should move towards investments and job creation. Unfortunately, the austerity measures which are also felt in Hungary and which affect, amongst other things, the education system, as well as the spending cuts affecting job creation, do not really help young people; on the contrary, their sense of isolation from society and the labour market could pose a long-term threat to the economy. The economic crisis should not be a reason for education spending cuts, because combating the impacts of the crisis requires that young people receive higher levels of education. The success and effectiveness of the 'Youth on the Move' initiative depends, to a large extent, on the attitude and key activities of Member States and the financial support they provide for the implementation of these programmes at a national level, which could contribute to the social integration of young people. The role played by local education institutions, as well as local and regional authorities in the area of education and mobility, is also very important, which is why I believe it is important to support the mobility of teachers and youth and education workers, since they are the ones who can motivate youth. In order to achieve these EU targets, a partnership approach should be created with local and regional authorities as well.
I supported this report, which reaffirms our ambitions for young people in Europe. The Europe 2020 strategy puts the education of young people at the heart of its objectives and proposes targets for 2020: a reduction of early school leaving from 15% to 10% and an increase in the percentage of those having a higher education qualification from 31% to 40%. Nonetheless, I would like to insist on one point: obstacles to young people's mobility. Currently, it is estimated that only 4% of European students receive an Erasmus grant during their studies. This is still too little when one knows that a CV can be greatly enhanced by a year abroad, in terms of learning - especially with regard to learning foreign languages - open-mindedness and skills. Three issues can explain this figure: the fact that many students are not even aware that these opportunities for studying abroad exist, the cost of an Erasmus year for a student's budget and the complexity of recognising achievements. In all these areas, Europe and the Member States must commit themselves, so that the Erasmus programme, which is one of the EU's greatest successes, becomes a success for everyone.
The principal goal of the 'Youth on the Move' initiative is to promote youth mobility and to break down barriers that are still standing in its way. However, I do welcome the fact that it also places increased emphasis on harmonising education and labour market needs. Perhaps the gravest concern of today's graduate youth in particular is that, following the completion of their studies, they are faced with not being able to capitalise on their knowledge on the labour market. The alarming unemployment figures of young people support this; the effects of this phenomenon have a ripple effect towards a decreased willingness to have children and a drastic delay in starting a family, thereby strengthening negative demographic processes. The problem, of course, is known both at European Union and Member State level. However, the solution is primarily in the hands of the latter, as only they can reorganise and reform the national education systems and adjust them to the new socio-economic realities. The task of the EU is to create a framework for the processes and prevent Member States from losing track of the original goal while, at the same time, encouraging and motivating them to implement reforms that are difficult in the short term but certainly profitable in the long run.
At a time of economic crisis, when some Member States are reducing investment in education and training, I am pleased that Parliament has today adopted the report on Youth on the Move.
In recent years, it is, in fact, young people who have felt the effects of the crisis most acutely. The rate of unemployment among young people in the EU has exceeded 20%, which is twice as high as the rate for adults, and in some Member States, it has reached 40%. Budget cuts are having a direct effect on young people's prospects and opportunities for development. The knowledge and skills of young people are essential for the achievement of intelligent and sustainable development. Youth on the Move, a flagship initiative of the Europe 2020 strategy, should aim to enhance the attractiveness of higher education in Europe, raise the quality of education and increase student and worker mobility. This initiative enables young people to acquire knowledge, skills and competences which are essential for work and life. These priorities and objectives will not be fully realised and achieved if the EU does not ensure long-term financial support in its budget. Therefore, it is so important that this programme be given high subsidies, not forgetting, at the same time, how important it is to continue to promote it and maintain an appropriate information policy.
This report shone the spotlight on an occupational category that is all too often neglected. What would European culture be without creative artists? While developing the creative industries economically, we must not forget those who work in this sector. As the shadow rapporteur for my group in the Committee on Employment and Social Affairs, the social situation and the conditions in which creative artists in Europe live are particularly important. Unfortunately, many of the 5 million people who make their livelihoods from the creative sector live in precarious conditions. Second and third jobs are not rare, as one job is often not enough to live on. A lack of health and pension insurance is on the agenda. Contracts are mostly uncertain, and many creative workers are scarcely able to plan more than a couple of months in advance. Moreover, a fair level of social security protection, with adequate insurance against unemployment, sickness and for old age, must be standard practice also for those working in the creative sector. I am very pleased to see that the rapporteur followed the position of the Committee on Employment and Social Affairs in this regard and included it in the report. It is now time for the Commission and the Member States to remedy these social deficiencies and to promise the many creative minds of Europe that creative artists in Europe need not live as an underclass.
I would like to congratulate the rapporteur for his fine work and beneficial cooperation on this report. I want to highlight again the great economic and cultural potential, as well as the unique nature of the creative industries. They lie in a very delicate area between mainstream business and the creation of cultural products. It is gratifying that even in the current circumstances, this sector is one of the most dynamic and innovative in Europe. One other point worth mentioning is that it offers potential for growth and provides jobs for around 5 million people in the EU. Unfortunately, my suggestion urging the European Commission and Member States to discuss the opportunities for creating specialist European and national funds, which would have provided resources for borrowing under soft terms for these industries, was rejected by a small margin during the vote in the Committee on Culture and Education. Nevertheless, I firmly believe that this idea of mine will come to fruition and will be adopted in the near future. I think that this is extremely important for the support and development of the cultural and creative industries because, as they are not quite commercial activities, they need soft financing, which banks cannot provide nowadays in the normal way for other industries.
In the European Parliament, we are calling for specific action - for the European Commission to recognise the creative sector as one of the most productive areas of the Union economy and so to treat its development as an absolute priority. To achieve this, we want primarily to increase the possibilities of financing the creative sector, as a pillar of intelligent economic growth, from the Union budget. For it is possible to create synergy between Union programmes for the support of culture, such as Culture 2007-2013, for example, with existing Union research programmes (such as the Eighth Framework Programme, which supports the EU's technological development), or to extend the possibilities for spending money from existing funds (such as the European Social Fund, for example). We also recommend supporting the development of new and innovative financial instruments (compilations of bank guarantees, returnable deposits and intelligent loans), thanks to which it would be easier for creators or small and medium-sized businesses from the creative sector to start their enterprises. Of course, money is not everything. Among other things, we propose strengthening cooperation between the cultural and creative sectors and European universities, increasing the number of specialist training courses for young people, and improving the mobility of all creators and people of culture. To this end, we intend to create a multilingual Internet platform which would be used for the exchange of experiences between creators and, as a consequence, for the creation of a still closer network of contacts between all those for whom the development of the creative industry in Europe is important.